EXHIBIT 10.39

Execution Copy

 

 

 

CREDIT AGREEMENT

by and among

MAGMA DESIGN AUTOMATION, INC.

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO CAPITAL FINANCE, LLC

as the Agent

Dated as of March 19, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

DEFINITIONS AND CONSTRUCTION

   1   1.1    Definitions    1   1.2    Accounting Terms    1   1.3    Code    1
  1.4    Construction    1   1.5    Schedules and Exhibits    2 2.  

LOANS AND TERMS OF PAYMENT

   2   2.1    Revolver Advances    2   2.2    Term Loan    3   2.3    Borrowing
Procedures and Settlements    3   2.4    Payments; Reductions of Commitments;
Prepayments    8   2.5    Overadvances    13   2.6    Interest Rates and Letter
of Credit Fee: Rates, Payments, and Calculations    13   2.7    Crediting
Payments    14   2.8    Designated Account    14   2.9    Maintenance of Loan
Account; Statements of Obligations    14   2.10    Fees    15   2.11    Letters
of Credit    15   2.12    LIBOR Option    18   2.13    Capital Requirements   
19 3.  

CONDITIONS; TERM OF AGREEMENT

   20   3.1    Conditions Precedent to the Initial Extension of Credit    20  
3.2    Conditions Precedent to all Extensions of Credit    21   3.3    Maturity
   21   3.4    Effect of Maturity    21   3.5    Early Termination by Borrower
   21   3.6    Conditions Subsequent    21 4.  

REPRESENTATIONS AND WARRANTIES

   21   4.1    Due Organization and Qualification; Subsidiaries    21   4.2   
Due Authorization; No Conflict    22   4.3    Governmental Consents    22   4.4
   Binding Obligations; Perfected Liens    23   4.5    Title to Assets; No
Encumbrances    23   4.6    Jurisdiction of Organization; Location of Chief
Executive Office; Organizational Identification Number; Commercial Tort Claims
   23   4.7    Litigation    23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

  4.8    Compliance with Laws    24   4.9    No Material Adverse Change    24  
4.10    Fraudulent Transfer    24   4.11    Employee Benefits    24   4.12   
Environmental Condition    24   4.13    Intellectual Property    25   4.14   
Leases    25   4.15    Deposit Accounts and Securities Accounts    25   4.16   
Complete Disclosure    25   4.17    [Intentionally Omitted]    25   4.18   
Patriot Act    25   4.19    Indebtedness    26   4.20    Payment of Taxes    26
  4.21    Margin Stock    26   4.22    Governmental Regulation    26   4.23   
OFAC    26   4.24    Employee and Labor Matters    26   4.25    [Intentionally
Omitted]    27   4.26    [Intentionally Omitted]    27   4.27    [Intentionally
Omitted]    27   4.28    [Intentionally Omitted]    27   4.29    Inactive
Subsidiaries    27   4.30    Locations of Equipment    27 5.  

AFFIRMATIVE COVENANTS

   27   5.1    Financial Statements, Reports, Certificates    27   5.2   
Collateral Reporting    27   5.3    Existence    27   5.4    Maintenance of
Properties    27   5.5    Taxes    27   5.6    Insurance    28   5.7   
Inspection    28   5.8    Compliance with Laws    28   5.9    Environmental   
29   5.10    Disclosure Updates    29   5.11    Formation of Subsidiaries    29
  5.12    Further Assurances    30

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

  5.13    Lender Meetings    30   5.14    [Intentionally Omitted]    30   5.15
   Location of Inventory and Equipment    30   5.16    [Intentionally Omitted]
   30   5.17    Primary Depository Institution    30 6.  

NEGATIVE COVENANTS

   31   6.1    Indebtedness    31   6.2    Liens    31   6.3    Restrictions on
Fundamental Changes    31   6.4    Disposal of Assets    31   6.5    Change Name
   31   6.6    Nature of Business    31   6.7    Prepayments and Amendments   
32   6.8    Change of Control    32   6.9    Restricted Junior Payments    32  
6.10    Accounting Methods    32   6.11    Investments; Controlled Investments
   33   6.12    Transactions with Affiliates    33   6.13    Use of Proceeds   
33   6.14    Limitation on Issuance of Stock    33   6.15    [Intentionally
Omitted]    34   6.16    [Intentionally Omitted]    34   6.17    Inventory and
Equipment with Bailees    34 7.  

FINANCIAL COVENANTS

   34 8.  

EVENTS OF DEFAULT

   35 9.  

RIGHTS AND REMEDIES

   36   9.1    Rights and Remedies    36   9.2    Remedies Cumulative    37 10.
 

WAIVERS; INDEMNIFICATION

   37   10.1    Demand; Protest; etc    37   10.2    The Lender Group’s
Liability for Collateral    37   10.3    Indemnification    37 11.  

NOTICES

   38 12.  

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

   39 13.  

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

   40   13.1    Assignments and Participations    40

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

  13.2    Successors    42 14.  

AMENDMENTS; WAIVERS

   42   14.1    Amendments and Waivers    42   14.2    Replacement of Certain
Lenders    44   14.3    No Waivers; Cumulative Remedies    44 15.  

AGENT; THE LENDER GROUP

   45   15.1    Appointment and Authorization of Agent    45   15.2   
Delegation of Duties    45   15.3    Liability of Agent    46   15.4    Reliance
by Agent    46   15.5    Notice of Default or Event of Default    46   15.6   
Credit Decision    46   15.7    Costs and Expenses; Indemnification    47   15.8
   Agent in Individual Capacity    47   15.9    Successor Agent    48   15.10   
Lender in Individual Capacity    48   15.11    Collateral Matters    49   15.12
   Restrictions on Actions by Lenders; Sharing of Payments    49   15.13   
Agency for Perfection    50   15.14    Payments by Agent to the Lenders    50  
15.15    Concerning the Collateral and Related Loan Documents    50   15.16   
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information    50   15.17    Several Obligations; No Liability    51
16.  

WITHHOLDING TAXES

   52 17.  

GENERAL PROVISIONS

   54   17.1    Effectiveness    54   17.2    Section Headings    54   17.3   
Interpretation    54   17.4    Severability of Provisions    54   17.5    Bank
Product Providers    54   17.6    Debtor-Creditor Relationship    55   17.7   
Counterparts; Electronic Execution    55   17.8    Revival and Reinstatement of
Obligations    55   17.9    Confidentiality    55   17.10    Lender Group
Expenses    56

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

17.11    Survival    56 17.12    USA PATRIOT Act    56 17.13    Integration   
56

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Exhibit A-1

   Form of Assignment and Acceptance

Exhibit C-1

   Form of Compliance Certificate

Exhibit C-2

   Form of Credit Amount Certificate

Exhibit I-1

   Form of IP Reporting Certificate

Exhibit L-1

   Form of LIBOR Notice

Schedule A-1

   Agent’s Account

Schedule A-2

   Authorized Persons

Schedule C-1

   Commitments

Schedule D-1

   Designated Account

Schedule E-1

   Existing Earn-out Obligations

Schedule E-2

   Existing Letters of Credit

Schedule P-1

   Permitted Indebtedness

Schedule P-2

   Permitted Investments

Schedule P-3

   Permitted Liens

Schedule R-1

   Real Property Collateral

Schedule 1.1

   Definitions

Schedule 3.1

   Conditions Precedent

Schedule 3.6

   Conditions Subsequent

Schedule 4.1(b)

   Capitalization of Borrower

Schedule 4.1(c)

   Capitalization of Borrower’s Subsidiaries

Schedule 4.6(a)

   States of Organization

Schedule 4.6(b)

   Chief Executive Offices

Schedule 4.6(c)

   Organizational Identification Numbers

Schedule 4.6(d)

   Commercial Tort Claims

Schedule 4.7

   Litigation

Schedule 4.12

   Environmental Matters

Schedule 4.13

   Intellectual Property

Schedule 4.15

   Deposit Accounts and Securities Accounts

Schedule 4.19

   Permitted Indebtedness

Schedule 4.30

   Locations of Equipment

Schedule 5.1

   Financial Statements, Reports, Certificates

Schedule 5.2

   Collateral Reporting

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of March 19, 2010,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and MAGMA DESIGN AUTOMATION,
INC., a Delaware corporation (“Borrower”).

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, however, that if Borrower
notifies Agent that Borrower requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. When used herein, the
term “financial statements” shall include the notes and schedules thereto.
Whenever the term “Borrower” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Borrower and its Subsidiaries
on a consolidated basis, unless the context clearly requires otherwise.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in Dollars in full in

 

1



--------------------------------------------------------------------------------

cash or immediately available funds (or, (a) in the case of contingent
reimbursement obligations with respect to Letters of Credit, providing Letter of
Credit Collateralization, and (b) in the case of obligations with respect to
Bank Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Obligations (including the payment of any
termination amount then applicable (or which would or could become applicable as
a result of the repayment of the other Obligations) under Hedge Agreements
provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOANS AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to
Borrower in an amount at any one time outstanding not to exceed the lesser of:

(i) such Lender’s Revolver Commitment, or

(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the Maximum Revolver Amount less the sum of (1) the Letter of Credit Usage
at such time, plus (2) the principal amount of Swing Loans outstanding at such
time, and

(B) the Credit Amount at such time less the sum of (1) the Letter of Credit
Usage at such time, plus (2) the principal amount of Swing Loans outstanding at
such time, plus (3) the outstanding principal balance of the Term Loan at such
time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) to establish reserves from time to time
against the Credit Amount in an amount equal to the Bank Product Reserve Amount.

 

2



--------------------------------------------------------------------------------

2.2 Term Loan. Subject to the terms and conditions of this Agreement, on the
Closing Date each Lender with a Term Loan Commitment agrees (severally, not
jointly or jointly and severally) to make term loans (collectively, the “Term
Loan”) to Borrower in an amount equal to such Lender’s Pro Rata Share of the
Term Loan Amount. The principal of the Term Loan shall be repaid on the
following dates and in the following amounts:

 

Date

   Installment Amount

October 31, 2010

   $ 562,500

January 31, 2011

   $ 562,500

April 30, 2011

   $ 562,500

July 31, 2011

   $ 562,500

October 31, 2010

   $ 562,500

January 31, 2012

   $ 562,500

April 30, 2012

   $ 562,500

July 31, 2012

   $ 562,500

October 31, 2012

   $ 562,500

January 31, 2013

   $ 562,500

April 30, 2013

   $ 562,500

July 31, 2013

   $ 562,500

October 31, 2013

   $ 562,500

January 31, 2014

   $ 562,500

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loan shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date of the acceleration of the Term Loan in accordance with the
terms hereof. Any principal amount of the Term Loan that is repaid or prepaid
may not be reborrowed. All principal of, interest on, and other amounts payable
in respect of the Term Loan shall constitute Obligations.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent. Unless Swing Lender is not obligated
to make a Swing Loan pursuant to Section 2.3(b), such notice must be received by
Agent no later than 10:00 a.m. (California time) on the Business Day that is the
requested Funding Date specifying (i) the amount of such Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day; provided, however, that
if Swing Lender is not obligated to make a Swing Loan as to a requested
Borrowing, such notice must be received by Agent no later than 10:00 a.m.
(California time) on the Business Day prior to the date that is the requested
Funding Date. At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time. In such circumstances, Borrower agrees that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

 

3



--------------------------------------------------------------------------------

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested Advance does not
exceed $5,000,000, or (ii) Swing Lender, in its sole discretion, shall agree to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make an Advance in the amount of such requested Borrowing (any such Advance made
solely by Swing Lender pursuant to this Section 2.3(b) being referred to as a
“Swing Loan” and such Advances being referred to as “Swing Loans”) available to
Borrower on the Funding Date applicable thereto by transferring immediately
available funds to the Designated Account. Anything contained herein to the
contrary notwithstanding, the Swing Lender may, but shall not be obligated to,
make Swing Loans at any time that one or more of the Lenders is a Defaulting
Lender. Each Swing Loan shall be deemed to be an Advance hereunder and shall be
subject to all the terms and conditions (including Section 3) applicable to
other Advances, except that all payments on any Swing Loan shall be payable to
Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Advances and Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.

(c) Making of Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Agent shall not request any Lender to
make, and no Lender shall have the obligation to make, any Advance if (1) one or
more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (2) the requested Borrowing would exceed the
Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing.

 

4



--------------------------------------------------------------------------------

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, Agent hereby is authorized by Borrower and the Lenders, from
time to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to, or for the benefit of, Borrower on behalf of the
Lenders (in an aggregate amount for all such Advances taken together not
exceeding $5,000,000 outstanding at any one time) that Agent, in its Permitted
Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Advances described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”).

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrower notwithstanding that an Overadvance exists or thereby
would be created, so long as (A) after giving effect to such Advances, the
outstanding Revolver Usage does not exceed the Credit Amount by more than
$5,000,000 and (B) after giving effect to such Advances, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value,
in which case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrower intended to reduce, within a reasonable time,
the outstanding principal amount of the Advances to Borrower to an amount
permitted by the preceding sentence. In such circumstances, if any Lender with a
Revolver Commitment objects to the proposed terms of reduction or repayment of
any Overadvance, the terms of reduction or repayment thereof shall be
implemented according to the determination of the Required Lenders. In any
event: (x) if any unintentional Overadvance remains outstanding for more than 30
days, unless otherwise agreed to by the Required Lenders, Borrower shall
immediately repay Advances in an amount sufficient to eliminate all such
unintentional Overadvances, and (y) after the date all such Overadvances have
been eliminated, there must be at least five consecutive days before intentional
Overadvances are made. The foregoing provisions are meant for the benefit of the
Lenders and Agent and are not meant for the benefit of Borrower, which shall
continue to be bound by the provisions of Section 2.5. Each Lender with a
Revolver Commitment shall be obligated to settle with Agent as provided in
Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of such
Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported to
such Lender, any intentional Overadvances made as permitted under this
Section 2.3(d)(ii), and any Overadvances resulting from the charging to the Loan
Account of interest, fees, or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own account.
The Protective Advances and Overadvances shall be repayable on demand, secured
by Agent’s Liens, constitute Obligations hereunder, and bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans. The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its

 

5



--------------------------------------------------------------------------------

ability to make Protective Advances. For the avoidance of doubt, the limitations
on Agent’s ability to make Protective Advances do not apply to Overadvances and
the limitations on Agent’s ability to make Overadvances do not apply to
Protective Advances. The provisions of this Section 2.3(d) are for the exclusive
benefit of Agent, Swing Lender, and the Lenders and are not intended to benefit
Borrower in any way.

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrower’s or its Subsidiaries’ Collections or payments received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (California
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing Loans, and Protective Advances for the period
since the prior Settlement Date. Subject to the terms and conditions contained
herein (including Section 2.3(g)): (y) if the amount of the Advances (including
Swing Loans and Protective Advances) made by a Lender that is not a Defaulting
Lender exceeds such Lender’s Pro Rata Share of the Advances (including Swing
Loans and Protective Advances) as of a Settlement Date, then Agent shall, by no
later than 12:00 p.m. (California time) on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if the amount of the
Advances (including Swing Loans and Protective Advances) made by a Lender is
less than such Lender’s Pro Rata Share of the Advances (including Swing Loans
and Protective Advances) as of a Settlement Date, such Lender shall no later
than 12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to Agent’s Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Advances (including Swing Loans and Protective Advances). Such amounts
made available to Agent under clause (z) of the immediately preceding sentence
shall be applied against the amounts of the applicable Swing Loans or Protective
Advances and, together with the portion of such Swing Loans or Protective
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Advances of such Lenders. If any such amount is not made available to Agent by
any Lender on the Settlement Date applicable thereto to the extent required by
the terms hereof, Agent shall be entitled to recover for its account such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrower and allocable to the
Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any Collections or payments received by Agent that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement

 

6



--------------------------------------------------------------------------------

would be applied to the reduction of the Advances, for application to Swing
Lender’s Pro Rata Share of the Advances. If, as of any Settlement Date,
Collections or payments of Borrower or its Subsidiaries received since the then
immediately preceding Settlement Date have been applied to Swing Lender’s Pro
Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders (other than a Defaulting Lender if
Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Advances of such Lenders, an amount such that each such Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Advances. During the period between Settlement Dates, Swing
Lender with respect to Swing Loans, Agent with respect to Protective Advances,
and each Lender (subject to the effect of agreements between Agent and
individual Lenders) with respect to the Advances other than Swing Loans and
Protective Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the daily amount of funds employed by
Swing Lender, Agent, or the Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances (and portion of the Term
Loan, as applicable), owing to each Lender, including the Swing Loans owing to
Swing Lender, and Protective Advances owing to Agent, and the interests therein
of each Lender, from time to time and such register shall, absent manifest
error, conclusively be presumed to be correct and accurate.

(g) Defaulting Lenders. Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrower to Agent for the Defaulting Lender’s
benefit or any Collections or proceeds of Collateral that would otherwise be
remitted hereunder to the Defaulting Lender, and, in the absence of such
transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, repaid by the
Defaulting Lender, (B) second, to the Issuing Lender, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
repaid by the Defaulting Lender, (C) third, to each non-Defaulting Lender
ratably in accordance with their Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of an Advance (or other funding
obligation) was funded by such other non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrower as
if such Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in
its Permitted Discretion, re-lend to Borrower for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero. The provisions of this Section 2.3(g) shall remain effective with
respect to such Defaulting Lender until the earlier of (y) the date on which the
non-Defaulting Lenders, Agent, and Borrower shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent or Borrower, provides adequate assurance of its ability to
perform its future obligations hereunder. The operation of this Section 2.3(g)
shall not be construed to increase or otherwise affect the Commitment of any
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Lender of its duties and obligations hereunder, or to relieve or excuse
the performance by Borrower of its duties and obligations hereunder to Agent or
to the Lenders other than such Defaulting Lender. Any failure by a Defaulting
Lender to fund

 

7



--------------------------------------------------------------------------------

amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrower,
at its option, upon written notice to Agent, to arrange for a substitute Lender
to assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of the Letters of Credit); provided, however, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrower’s rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

(h) Independent Obligations. All Advances (other than Swing Loans and Protective
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advance (or other extension of credit) hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account

 

8



--------------------------------------------------------------------------------

of the Issuing Lender) shall be apportioned ratably among the Lenders having a
Pro Rata Share of the type of Commitment or Obligation to which a particular fee
or expense relates. All payments to be made hereunder by Borrower shall be
remitted to Agent and all (subject to Section 2.4(b)(iv), Section 2.4(d)(ii),
and Section 2.4(e)) such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing, to reduce the balance of the Advances outstanding and, thereafter,
to Borrower (to be wired to the Designated Account) or such other Person
entitled thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances) and the Term Loan until paid in full,

(J) tenth, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof), (iii) ratably, to the Bank
Product Providers based upon amounts then certified by the applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such Bank Product Providers on account of Bank Product
Obligations, and (iv) to pay the outstanding principal balance of the Term Loan
(in the inverse order of the maturity of the installments due thereunder) until
the Term Loan is paid in full,

 

9



--------------------------------------------------------------------------------

(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M) thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Reduction of Commitments.

(i) Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrower may reduce the Revolver Commitments to an amount (which
may not be less than $5,000,000) not less than the sum of (A) the Revolver Usage
as of such date, plus (B) the principal amount of all Advances not yet made as
to which a request has been given by Borrower under Section 2.3(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrower pursuant to Section 2.11(a). Each such reduction shall be in
an amount which is not less than $1,000,000 (unless the Revolver Commitments are
being reduced to $5,000,000 and the amount of the Revolver Commitments in effect
immediately prior to such reduction is less than $6,000,000), shall be made by
providing not less than 10 Business Days prior written notice to Agent and shall
be irrevocable. Once reduced, the Revolver Commitments may not be increased.
Each such reduction of the Revolver Commitments shall reduce the Revolver
Commitments of each Lender proportionately in accordance with its Pro Rata Share
thereof.

(ii) Term Loan Commitments. The Term Loan Commitments shall terminate upon the
making of the Term Loan.

 

10



--------------------------------------------------------------------------------

(d) Optional Prepayments.

(i) Advances. Borrower may prepay the principal of any Advance at any time in
whole or in part, without premium or penalty.

(ii) Term Loan. Borrower may, upon at least 10 Business Days prior written
notice to Agent, prepay the principal of the Term Loan, in whole or in part.
Each such prepayment shall be in an amount which is not less than $1,000,000
unless the principal of the Term Loan immediately prior to such prepayment is
less than $1,000,000. Each prepayment made pursuant to this Section 2.4(d)(ii)
shall be accompanied by the payment of accrued interest to the date of such
payment on the amount prepaid. Each such prepayment shall be applied against the
remaining installments of principal due on the Term Loan on a pro rata basis
(for the avoidance of doubt, any amount that is due and payable on the Maturity
Date shall constitute an installment).

(e) Mandatory Prepayments.

(i) Credit Amount. If, at any time, (A) the sum of the outstanding principal
balance of the Term Loan on such date plus the Revolver Usage on such date
exceeds (B) the Credit Amount (such excess being referred to as the “Credit
Amount Excess”), then Borrower shall immediately prepay the Obligations in
accordance with Section 2.4(f)(i) in an aggregate amount equal to the Credit
Amount Excess.

(ii) Dispositions. Within 1 Business Day of the date of receipt by Borrower or
any of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Borrower or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding (i) sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d), or (r) of
the definition of Permitted Dispositions, (ii) the first $4,000,000 of Net Cash
Proceeds from sales or dispositions of Minority Interests consummated within 90
days after the Closing Date and permitted under clause (o) of the definition of
Permitted Dispositions and (iii) the Net Cash Proceeds of the disposition of any
fixed asset in connection with the sale-leaseback of such fixed asset to the
extent such leaseback constitutes Permitted Purchase Money Indebtedness),
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash
Proceeds received by such Person in connection with such sales or dispositions,
to the extent that such Net Cash Proceeds (x) do not result from casualty
losses, condemnation awards or payments in lieu thereof and exceed either
$2,500,000 in any 12 month period or $5,000,000 since the Closing Date, or
(y) result from casualty losses or condemnation awards or payments in lieu
thereof; provided that, with respect to Net Cash Proceeds set forth in
sub-clause (y) above, so long as (A) no Default or Event of Default shall have
occurred and is continuing or would result therefrom, (B) Borrower shall have
given Agent prior written notice of Borrower’s intention to apply such monies to
the costs of replacement of the properties or assets that are the subject of
such casualty loss or condemnation or the cost of purchase or construction of
other assets useful in the business of Borrower or its Subsidiaries, (C) the
monies are held in a Deposit Account in which Agent has a perfected
first-priority security interest, and (D) Borrower or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, then the Loan Party whose assets were
the subject of such casualty loss or condemnation shall have the option to apply
such monies to the costs of replacement of the assets that are the subject of
such casualty loss or condemnation or the costs of purchase or construction of
other assets useful in the business of Borrower or such Subsidiary unless and to
the extent that such applicable period shall have expired without such
replacement, purchase, or construction being made or completed, in which case,
any amounts remaining in the cash collateral account shall be paid to Agent and
applied in accordance with Section 2.4(f)(ii); provided, however, that Borrower
and its Subsidiaries shall not have the right to use such Net Cash Proceeds to
make such replacements, purchases, or construction in excess of $500,000 in any
given fiscal year. Nothing contained in this Section 2.4(e)(ii) shall permit
Borrower or any of its Subsidiaries to sell or otherwise dispose of any assets
other than in accordance with Section 6.4.

 

11



--------------------------------------------------------------------------------

(iii) Extraordinary Receipts. Within 1 Business Day of the date of receipt by
Borrower or any of its Subsidiaries of any Extraordinary Receipts, Borrower
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f)(ii) in an amount equal to 100% of such Extraordinary
Receipts, net of any reasonable expenses incurred in collecting such
Extraordinary Receipts.

(iv) Indebtedness. Within 1 Business Day of the date of incurrence by Borrower
or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms and
conditions of this Agreement.

(v) Equity. Within 1 Business Day of the date of the issuance by Borrower or any
of its Subsidiaries of any shares of its or their Stock (other than (A) in the
event that Borrower or any of its Subsidiaries forms any Subsidiary in
accordance with the terms hereof, the issuance by such Subsidiary of Stock to
Borrower or such Subsidiary, as applicable, (B) the issuance of Stock of
Borrower to directors, officers and employees of Borrower and its Subsidiaries
pursuant to employee stock option plans (or other employee incentive plans or
other compensation arrangements) approved by the Board of Directors, and (C) the
issuance of Stock of Borrower in order to finance the purchase consideration (or
a portion thereof) in connection with a Permitted Acquisition), Borrower shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 50% of the Net Cash Proceeds received
by such Person in connection with such issuance. The provisions of this
Section 2.4(e)(v) shall not be deemed to be implied consent to any such issuance
otherwise prohibited by the terms and conditions of this Agreement.

(vi) Excess Cash Flow. Within 10 days of delivery to Agent and the Lenders of
audited annual financial statements pursuant to Section 5.1, commencing with the
delivery to Agent and the Lenders of the financial statements for Borrower’s
fiscal year ended May 1, 2011 or, if such financial statements are not delivered
to Agent and the Lenders on the date such statements are required to be
delivered pursuant to Section 5.1, 10 days after the date such statements are
required to be delivered to Agent and the Lenders pursuant to Section 5.1,
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 25% of the Excess Cash
Flow of Borrower and its Subsidiaries for such fiscal year.

(f) Application of Payments.

(i) Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Advances until paid in full, second, to
the outstanding principal amount of the Term Loan until paid in full, and (B) if
an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii), and third, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then extant Letter of Credit
Usage. Each such prepayment of the Term Loan shall be applied against the
remaining installments of principal of the Term Loan on a pro rata basis (for
the avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment).

(ii) Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv),
2.4(e)(v), or 2.4(e)(vi) above shall (A) so long as no Application Event shall
have occurred and be continuing, be applied, first, to the outstanding principal
amount of the Term Loan until paid in full, second, to the outstanding principal
amount of the Advances (with a corresponding permanent reduction in the Maximum
Revolver Amount), until paid in full, and third, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then extant Letter of Credit
Usage (with a corresponding permanent reduction in the Maximum Revolver Amount),
and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(ii). Each such prepayment of
the Term Loan shall be applied against the remaining installments of principal
of the Term Loan on a pro rata basis (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).

 

12



--------------------------------------------------------------------------------

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrower to the Lender Group pursuant to Section 2.1 or Section 2.11 is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), subject to Section 2.3(d)(ii), Borrower shall
immediately pay to Agent, in cash, the amount of such excess, which amount shall
be used by Agent to reduce the Obligations in accordance with the priorities set
forth in Section 2.4(b). Borrower promises to pay the Obligations (including
principal, interest, fees, costs, and expenses) in full on the Maturity Date or,
if earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(e)) which shall accrue at
a per annum rate equal to 2.50% times the Daily Balance of the undrawn amount of
all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 2 percentage points above
the per annum rate otherwise applicable thereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), interest, Letter of Credit fees, all other fees payable
hereunder or under any of the other Loan Documents, and all costs, expenses, and
Lender Group Expenses payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month at any time
that Obligations or Commitments are outstanding. Borrower hereby authorizes
Agent, from time to time without prior notice to Borrower, to charge all
interest, Letter of Credit fees, and all other fees payable hereunder or under
any of the other Loan Documents (in each case, as and when due and payable), all
costs, expenses, and Lender Group Expenses payable hereunder or under any of the
other Loan Documents (in each case, as and when incurred), all charges,
commissions, fees, and costs provided for in Section 2.11(e) (as and when
accrued or incurred), all fees and costs provided for in Section 2.10 (as and
when accrued or incurred), and all other payments as and when due and payable
under any Loan Document or any Bank Product Agreement (including any amounts due
and payable to the Bank Product Providers in respect of Bank Products) to the
Loan Account, which amounts thereafter shall constitute Advances hereunder and
shall accrue interest at the rate then

 

13



--------------------------------------------------------------------------------

applicable to Advances that are Base Rate Loans. Any interest, fees, costs,
expenses, Lender Group Expenses, or other amounts payable hereunder or under any
other Loan Document or under any Bank Product Agreement that are charged to the
Loan Account shall thereafter constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans
(unless and until converted into LIBOR Rate Loans in accordance with the terms
of this Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360-day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7 Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Agent’s Account or unless and until
such payment item is honored when presented for payment. Should any payment item
not be honored when presented for payment, then Borrower shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent’s Account on a Business Day
on or before 11:00 a.m. (California time). If any payment item is received into
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.8 Designated Account. Agent is authorized to make the Advances and the Term
Loan, and Issuing Lender is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance or Swing Loan
requested by Borrower and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrower (the “Loan Account”) on which
Borrower shall be charged with the Term Loan, all Advances (including Protective
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrower or for Borrower’s account, the Letters of Credit issued or arranged by
Issuing Lender for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower’s account. Agent shall render monthly statements regarding the
Loan Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to

 

14



--------------------------------------------------------------------------------

be correct and accurate and constitute an account stated between Borrower and
the Lender Group unless, within 30 days after receipt thereof by Borrower,
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

2.10 Fees. Borrower shall pay to Agent,

(a) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.

(b) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to 0.50% per annum times the result of (i) the aggregate amount
of the Revolver Commitments, less (ii) the average Daily Balance of the Revolver
Usage during the immediately preceding month (or portion thereof).

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an Underlying Issuer, as Issuing Lender’s agent, to issue, a requested
Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will enter into arrangements relative to the reimbursement of
such Underlying Issuer (which may include, among, other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer. By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, Borrower shall be deemed to have requested
that Issuing Lender issue or that an Underlying Issuer issue the requested
Letter of Credit and to have requested Issuing Lender to issue a Reimbursement
Undertaking with respect to such requested Letter of Credit if it is to be
issued by an Underlying Issuer (it being expressly acknowledged and agreed by
Borrower that Borrower is and shall be deemed to be an applicant (within the
meaning of Section 5-102(a)(2) of the Code) with respect to each Underlying
Letter of Credit). Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender via
hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the expiration date of such Letter of Credit,
(iv) the name and address of the beneficiary of the Letter of Credit, and
(v) such other information (including, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. Anything contained herein to the contrary notwithstanding, the
Issuing Lender may, but shall not be obligated to, issue or cause the issuance
of a Letter of Credit or to issue a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, that supports the obligations of
Borrower or its Subsidiaries (1) in respect of (A) a lease of real property, or
(B) an employment contract, or (2) at any time that one or more of the Lenders
is a Defaulting Lender. The Issuing Lender shall have no obligation to issue a
Letter of Credit or a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, if any of the following would result after
giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed the Credit Amount at such time less
the sum of (A) the outstanding principal balance of the Advances (inclusive of
Swing Loans) at such time, plus (B) the outstanding principal balance of the
Term Loan at such time, or

(ii) the Letter of Credit Usage would exceed $5,000,000, or

 

15



--------------------------------------------------------------------------------

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances (including Swing Loans).

Borrower and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrower on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars. If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrower shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder, Borrower’s obligation to pay
the amount of such Letter of Credit Disbursement to Issuing Lender shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.11(b) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.

(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrower had requested the amount thereof
as an Advance and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment to a Letter of Credit or a
Reimbursement Undertaking increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Lender with a Revolver Commitment acknowledges and agrees that its obligation to
deliver to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Lender fails to make available to Agent the amount of such Lender’s Pro
Rata Share of a Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
the Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
and each Underlying Issuer harmless from any damage, loss, cost, expense, or
liability, and reasonable attorneys fees incurred by Issuing Lender, any other
member of the Lender Group, or any Underlying Issuer arising out of or in
connection with any Reimbursement Undertaking or any Letter of Credit; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
loss, cost, expense, or liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of

 

16



--------------------------------------------------------------------------------

the Issuing Lender, any other member of the Lender Group, or any Underlying
Issuer. Borrower agrees to be bound by the Underlying Issuer’s regulations and
interpretations of any Letter of Credit or by Issuing Lender’s interpretations
of any Reimbursement Undertaking even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that none of
the Issuing Lender, the Lender Group, or any Underlying Issuer shall be liable
for any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letter of Credit or
any modifications, amendments, or supplements thereto. Borrower understands that
the Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by
Borrower against such Underlying Issuer. Borrower hereby agrees to indemnify,
save, defend, and hold Issuing Lender and the other members of the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by them as a result of the Issuing Lender’s
indemnification of an Underlying Issuer; provided, however, that Borrower shall
not be obligated hereunder to indemnify for any such loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.
Borrower hereby acknowledges and agrees that none of the Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer shall be responsible
for delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

(e) Any and all issuance charges, usage charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and shall be reimbursable
immediately by Borrower to Agent for the account of the Issuing Lender; it being
acknowledged and agreed by Borrower that, as of the Closing Date, the usage
charge imposed by the Underlying Issuer is 0.40% per annum times the undrawn
amount of each Underlying Letter of Credit, that such usage charge may be
changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base

 

17



--------------------------------------------------------------------------------

Rate Loans hereunder; provided, however, that Borrower shall not be required to
provide any compensation pursuant to this Section 2.11(f) for any such amounts
incurred more than 180 days prior to the date on which the demand for payment of
such amounts is first made to Borrower; provided further, however, that if an
event or circumstance giving rise to such amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The determination by Agent of any amount due
pursuant to this Section 2.11(f), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

2.12 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Advances or the Term Loan be charged (whether at the time when made
(unless otherwise provided herein), upon conversion from a Base Rate Loan to a
LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan)
at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans
shall be payable on the earliest of (i) the last day of the Interest Period
applicable thereto, (ii) the date on which all or any portion of the Obligations
become due and payable pursuant to the terms hereof, or (iii) the date on which
this Agreement is terminated pursuant to the terms hereof. On the last day of
each applicable Interest Period, unless Borrower properly has exercised the
LIBOR Option with respect thereto, the interest rate applicable to such LIBOR
Rate Loan automatically shall convert to the rate of interest then applicable to
Base Rate Loans of the same type hereunder. At any time that an Event of Default
has occurred and is continuing Borrower no longer shall have the option to
request that Advances bear interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances or the Term Loan and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (California time) on the same day). Promptly upon
its receipt of each such LIBOR Notice, Agent shall provide a copy thereof to
each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrower shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate. If a payment of a LIBOR
Rate Loan on a day other than the last day of the applicable Interest Period
would result in a Funding Loss, Agent may, in its sole discretion at the request
of Borrower, hold the amount of such payment as cash collateral in support of
the Obligations until the last day of such Interest Period and apply such
amounts to the payment of the applicable LIBOR Rate Loan on such last day, it
being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrower shall be obligated to pay any resulting Funding
Losses.

 

18



--------------------------------------------------------------------------------

(iii) Borrower shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for proposed LIBOR Rate
Loans of at least $1,000,000.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrower’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding or maintaining loans bearing interest at the
LIBOR Rate. In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender (y) require
such Lender to furnish to Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13 Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding

 

19



--------------------------------------------------------------------------------

companies, or any change in the interpretation, implementation, or application
thereof by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of such Lender’s
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, and (ii) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it. Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by such Affected Lender in connection
with any such designation or assignment. If, after such reasonable efforts, such
Affected Lender does not so designate a different one of its lending offices or
assign its rights to another of its offices or branches so as to eliminate
Borrower’s obligation to pay any future amounts to such Affected Lender pursuant
to Section 2.12(d)(i) or Section 2.13(a), as applicable, then Borrower (without
prejudice to any amounts then due to such Affected Lender under
Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.12(d)(i) or Section 2.13(a), as
applicable, may seek a substitute Lender reasonably acceptable to Agent to
purchase the Obligations owed to such Affected Lender and such Affected Lender’s
Commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).

 

20



--------------------------------------------------------------------------------

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties of Borrower or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3 Maturity. This Agreement shall continue in full force and effect for a term
ending on March 19, 2014 (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.

3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.

3.5 Early Termination by Borrower. Borrower has the option, at any time upon 10
Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full.

3.6 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Advances (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Schedule 3.6 (the failure by Borrower to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof, shall constitute an immediate Event of Default).

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

 

21



--------------------------------------------------------------------------------

(b) Other than as described on Schedule 4.1(b), there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower’s capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument. Other than as set forth in the 2010 Indenture and 2014
Indenture, Borrower is not subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of its capital Stock or
any security convertible into or exchangeable for any of its capital Stock.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Stock authorized for each of such Subsidiaries, and (ii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by Borrower. All of the outstanding capital Stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.

(d) Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of a Loan Party’s capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument. No Loan Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of a Loan
Party’s capital Stock or any security convertible into or exchangeable for any
such capital Stock.

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Loan Party, other than Permitted Liens, or
(iv) require any approval of any Loan Party’s interestholders, other than
consents or approvals that have been obtained and that are still in force and
effect.

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, the failure of which to
receive could not reasonably be expected to cause a Material Adverse Change,
other than registrations, consents, approvals, notices, or other actions that
have been obtained and that are still in force and effect and except for filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to Agent for filing or recordation, as of the Closing Date.

 

22



--------------------------------------------------------------------------------

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title and as to which Agent
has not caused its Lien to be noted on the applicable certificate of title, and
(ii) any Deposit Accounts and Securities Accounts not subject to a Control
Agreement as permitted by Section 6.11, and subject only to the filing of
financing statements, and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens.

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in Real Property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good and marketable
title to (in the case of all other personal property), all of its assets
reflected in the most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby and except for assets not in
compliance with clause (i), (ii) or (iii) above but only to the extent the
aggregate value of all such assets does not exceed $100,000 at any time. All of
such assets are free and clear of Liens except for Permitted Liens.

4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under this Agreement).

(b) The chief executive office of each Loan Party and each of its Subsidiaries
is located at the address indicated on Schedule 4.6(b) (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

(c) Each Loan Party’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers, if any, are identified on Schedule
4.6(c) (as such Schedule may be updated from time to time to reflect changes
resulting from transactions permitted under this Agreement).

(d) As of the Closing Date, no Loan Party and no Subsidiary of a Loan Party
holds any commercial tort claims that exceed $100,000 in amount, except as set
forth on Schedule 4.6(d).

4.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
Borrower, after due inquiry, threatened in writing against a Loan Party or any
of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change.

 

23



--------------------------------------------------------------------------------

(b) Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $500,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrower, after due inquiry, threatened against a Loan Party or any
of its Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the status, as of the Closing Date, with respect to such
actions, suits, or proceedings, and (iv) whether any liability of the Loan
Parties’ and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

4.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

4.9 No Material Adverse Change. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrower to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
November 1, 2009, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Change with respect
to the Loan Parties and their Subsidiaries.

4.10 Fraudulent Transfer.

(a) Each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.11 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower’s
knowledge, after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

 

24



--------------------------------------------------------------------------------

4.13 Intellectual Property. Each Loan Party and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, and licenses that
are necessary to the conduct of its business as currently conducted, and
attached hereto as Schedule 4.13 (as updated from time to time) is a true,
correct, and complete listing of all trademarks, trade names, patents, licenses,
and registered copyrights as to which Borrower or one of its Subsidiaries is the
owner or is an exclusive licensee; provided, however, that Borrower may amend
Schedule 4.13 to add additional intellectual property so long as such amendment
occurs by written notice to Agent not less than 30 days after the date on which
the applicable Loan Party or its Subsidiary acquires any such property after the
Closing Date.

4.14 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the applicable Loan Party or its Subsidiaries exists under any of them.

4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of the Loan Parties’ and their Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.16 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower’s industry)
hereafter furnished by or, at its request, on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender will be, true and accurate, in
all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Projections delivered to Agent on February 2, 2010 represent, and
as of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Borrower’s good faith estimate, on the date
such Projections are delivered, of the Loan Parties’ and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Borrower to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to uncertainties
and contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, that no assurances can be given that such Projections will
be realized, and that actual results may differ in a material manner from such
Projections).

4.17 [Intentionally Omitted].

4.18 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

25



--------------------------------------------------------------------------------

4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.20 Payment of Taxes. Except as otherwise permitted under Section 5.5, all tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes shown on such tax returns
to be due and payable and all assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable.
Borrower knows of no proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.21 Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.

4.22 Governmental Regulation. Neither Borrower nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.23 OFAC. Neither Borrower nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. Neither Borrower nor any of its Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

4.24 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of Borrower, threatened against Borrower or its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against Borrower or its Subsidiaries which
arises out of or under any collective bargaining agreement and that could
reasonably be expected to result in a material liability, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
in writing against Borrower or its Subsidiaries that could reasonably be
expected to result in a material liability, or (iii) to the knowledge of
Borrower, after due inquiry, no union representation question existing with
respect to the employees of Borrower or its Subsidiaries and no union organizing
activity taking place with respect to any of the employees of Borrower or its
Subsidiaries. None of Borrower or its Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar state law, which remains unpaid or unsatisfied. The hours worked and
payments made to employees of Borrower or its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
All material payments due from Borrower or its Subsidiaries on account of wages
and employee health and welfare

 

26



--------------------------------------------------------------------------------

insurance and other benefits have been paid or accrued as a liability on the
books of Borrower, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Change.

4.25 [Intentionally Omitted]

4.26 [Intentionally Omitted]

4.27 [Intentionally Omitted]

4.28 [Intentionally Omitted]

4.29 Inactive Subsidiaries. Each of the Inactive Subsidiaries is inactive and
does not conduct any business operations and has no material assets.

4.30 Locations of Equipment. The Equipment (other than vehicles or Equipment out
for repair) of the Loan Parties and their Subsidiaries are not stored with a
bailee, warehouseman, or similar party and are located only at, or in-transit
between or to, the locations identified on Schedule 4.30 (as such Schedule may
be updated pursuant to Section 5.15).

 

5. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Loan Parties shall and shall cause
each of their Subsidiaries to comply with each of the following:

5.1 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender, each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein. In addition,
Borrower agrees that no Subsidiary of a Loan Party will have a fiscal year
different from that of Borrower. In addition, Borrower agrees to maintain a
system of accounting that enables Borrower to produce financial statements in
accordance with GAAP. Each Loan Party shall also maintain its billing
systems/practices as approved by Agent prior to the Closing Date and shall only
make material modifications thereto with notice to, and with the consent of,
Agent.

5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein.

5.3 Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
at all times maintain and preserve in full force and effect (a) its existence
(including being in good standing in its jurisdiction of organization) and
(b) all rights and franchises, licenses and permits material to its business
other than any such rights or franchise, licenses or permits where the failure
to so maintain and preserve could not reasonably be expected to result in a
Material Adverse Change.

5.4 Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted (and except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change), and comply with
the material provisions of all material leases to which it is a party as lessee,
so as to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest.

5.5 Taxes. Cause all assessments and taxes imposed, levied, or assessed against
any Loan Party or its Subsidiaries, or any of their respective assets or in
respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to

 

27



--------------------------------------------------------------------------------

the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Borrower will and will cause each of its
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that Borrower and its Subsidiaries
have made such payments or deposits.

5.6 Insurance. At Borrower’s expense, maintain insurance respecting each of the
Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses.
Borrower also shall maintain (with respect to each of the Loan Parties and their
Subsidiaries) business interruption, general liability, product liability
insurance, director’s and officer’s liability insurance, fiduciary liability
insurance, and employment practices liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation. All such policies
of insurance shall be with responsible and reputable insurance companies
acceptable to Agent and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and in any event in amount, adequacy and scope reasonably
satisfactory to Agent. All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation. If
Borrower fails to maintain such insurance, Agent may arrange for such insurance,
but at Borrower’s expense and without any responsibility on Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims. Borrower shall give Agent prompt
notice of any loss exceeding $250,000 covered by its casualty or business
interruption insurance. Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

5.7 Inspection. Permit Agent and each of its duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to conduct appraisals and valuations, to examine and make copies of its
books and records, and to discuss its affairs, finances, and accounts with, and
to be advised as to the same by, its officers and employees at such reasonable
times and intervals as Agent may designate and, so long as no Default or Event
of Default exists, with reasonable prior notice to Borrower.

5.8 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

 

28



--------------------------------------------------------------------------------

5.9 Environmental.

(a) Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

5.10 Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to Agent or the Lenders contained, at the time it
was furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

5.11 Formation of Subsidiaries. Other than in connection with a Subsidiary
acquired as a result of a Non-Cash Acquisition or Smaller Acquisition, at the
time that any Loan Party forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Closing Date, such Loan Party shall
(a) (i) within 10 days of such formation or acquisition of any Subsidiary that
is not a CFC, and (ii) within 60 days of such formation or acquisition of any
Subsidiary that is a CFC (or, in each case, such later date as permitted by
Agent in its sole discretion) cause any such new Subsidiary to provide to Agent
a joinder to the Guaranty and the Security Agreement, together with such other
security documents (including mortgages with respect to any Real Property owned
in fee of such new Subsidiary with a fair market value of at least $250,000 if
at the time such new Subsidiary is formed or acquired an Event of Default
exists), as well as appropriate financing statements (and with respect to all
property subject to a mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary); provided that the Guaranty, the Security
Agreement, and such other security documents shall not be required to be
provided to Agent with respect to any new Subsidiary of Borrower that is a CFC
unless such Subsidiary owns material intellectual property which has not been
transferred to a Loan Party, (b) (i) within 10 days of such formation or
acquisition of any Subsidiary that is not a CFC, and (ii) within 60 days of such
formation or acquisition of any Subsidiary that is a CFC (or, in each case, such
later date as permitted by Agent in its sole discretion) provide to Agent a
pledge agreement (or an addendum to the Security Agreement) and appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary reasonably satisfactory to
Agent; provided that the direct or beneficial ownership interest of any first
tier Subsidiary of a Loan Party that is a CFC shall be required to be pledged
only if such Subsidiary owns material intellectual property that has not been
transferred to a Loan Party, and (c) (i) within 10 days of such formation or
acquisition, and (ii) within 60 days of such formation or acquisition of any
Subsidiary that is a CFC (or, in each case, such later date as permitted by
Agent in its sole discretion) provide

 

29



--------------------------------------------------------------------------------

to Agent all other documentation, including (x) one or more opinions of counsel
reasonably satisfactory to Agent, which in its opinion is appropriate with
respect to the execution, (y) delivery of the applicable documentation referred
to above (including policies of title insurance or other documentation with
respect to all Real Property owned in fee and subject to a mortgage to the
extent a Lien is to be granted in such Real Property in favor of Agent), and
(z) an updated Schedule 4.1(c). Any document, agreement, or instrument executed
or issued pursuant to this Section 5.11 shall be a Loan Document.

5.12 Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens in all of the assets of Borrower
and its Subsidiaries (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), and in order to fully consummate all
of the transactions contemplated hereby and under the other Loan Documents;
provided that (i) Agent shall not request any Additional Documents for the
purpose of granting a Lien in any Real Property unless an Event of Default then
exists, and (ii) the foregoing shall not apply to any Subsidiary of Borrower
that is a CFC other than a CFC that is a Loan Party. To the maximum extent
permitted by applicable law, Borrower authorizes Agent to execute any such
Additional Documents in the applicable Loan Party’s or its Subsidiary’s name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Borrower and
its Subsidiaries and all of the outstanding capital Stock of Borrower’s
Subsidiaries (subject to exceptions and limitations contained in the Loan
Documents with respect to CFCs).

5.13 Lender Meetings. Within 90 days after the close of each fiscal year of
Borrower, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of Agent, by conference call) with all Lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of Borrower and its
Subsidiaries and the projections presented for the current fiscal year of
Borrower; provided that, so long as no Event of Default exists, Borrower will
not be obligated to reimburse Agent for more than $5,000 of Agent’s costs
incurred in connection with any such meeting to the extent such costs exceed
$5,000 per calendar year.

5.14 [Intentionally Omitted].

5.15 Location of Inventory and Equipment. Keep each Loan Parties’ and its
Domestic Subsidiaries’ Inventory and Equipment (other than vehicles and
Equipment out for repair) only at the locations identified on Schedule 4.30 and
their chief executive offices only at the locations identified on Schedule
4.6(b); provided, however, that Borrower may amend Schedule 4.30 or Schedule
4.6(b) so long as such amendment occurs by written notice to Agent not less than
10 days prior to the date on which such Inventory or Equipment is moved to such
new location or such chief executive office is relocated and so long as such new
location is within the continental United States, and so long as, Borrower uses
commercially reasonable efforts to provide Agent a Collateral Access Agreement
with respect to any new chief executive office location.

5.16 [Intentionally Omitted].

5.17 Primary Depository Institution. Retain each Loan Party’s primary depository
and treasury management relationships with Wells Fargo and its Affiliates.

 

30



--------------------------------------------------------------------------------

6. NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Loan Parties will not and will not
permit any of their Subsidiaries to do any of the following:

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes.

(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Stock, except for (i) any merger between Loan Parties, provided that Borrower
must be the surviving entity of any such merger to which it is a party, (ii) any
merger between a Loan Party and Subsidiaries of such Loan Party that are not
Loan Parties so long as such Loan Party is the surviving entity of any such
merger, and (iii) any merger between Subsidiaries of Borrower that are not Loan
Parties,

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of an Inactive
Subsidiary or other non-operating Subsidiaries of Borrower with nominal assets
and nominal liabilities, (ii) the liquidation or dissolution of a Loan Party
(other than Borrower) or any of its wholly-owned Subsidiaries so long as all of
the assets (including any interest in any Stock) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of Borrower that is not a Loan Party (other than any such Subsidiary
the Stock of which (or any portion thereof) is subject to a Lien in favor of
Agent) so long as all of the assets of such liquidating or dissolving Subsidiary
are transferred to a Subsidiary of Borrower that is not liquidating or
dissolving, or

(c) Suspend or go out of a substantial portion of its or their business, except
as permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

6.4 Disposal of Assets. Other than Permitted Dispositions, Permitted
Investments, or transactions expressly permitted by Sections 6.3 and 6.11,
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) any of Borrower’s or its Subsidiaries assets.

6.5 Change Name. Change Borrower’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Borrower or any of its Subsidiaries may change
their names upon at least 10 days prior written notice to Agent of such change.

6.6 Nature of Business. Make any change in the nature of its or their business
as described in Schedule 6.6 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided,
however, that the foregoing shall not prevent Borrower and its Subsidiaries from
engaging in any business that is reasonably related or ancillary to its or their
business.

 

31



--------------------------------------------------------------------------------

6.7 Prepayments and Amendments.

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances,
(C) Indebtedness under the 2010 Notes, (D) the Auction Rate Indebtedness so long
as such Indebtedness is paid in full and the Auction Rate Line of Credit is
terminated using solely the proceeds of the sale of the Auction Rate Securities,
and (E) Capital Leases so long as immediately before and after giving effect
thereto, (x) no Default or Event of Default exists and (y) Borrower has
Availability plus domestic Qualified Cash in an amount equal to or greater than
$10,000,000,

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness if the terms and conditions thereof could
reasonably be expected to be materially adverse to Agent, any Lender, Borrower
or any of Borrower’s Subsidiaries,

(ii) [Intentionally Omitted]

(iii) the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

6.9 Restricted Junior Payments. Make any Restricted Junior Payment; provided,
however, that, so long as it is permitted by law, and so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom,

(a) Borrower may make distributions and payments to former employees, officers,
or directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions and repurchases of Stock of Borrower held
by such Persons, provided, however, that the aggregate amount of such
redemptions and repurchases made by Borrower during the term of this Agreement
plus the amount of Indebtedness outstanding under clause (l) of the definition
of Permitted Indebtedness, does not exceed $500,000 in the aggregate,

(b) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Borrower on account of repurchases of the Stock of Borrower held by such
Persons; provided that such Indebtedness was incurred by such Persons solely to
acquire Stock of Borrower, and

(c) Borrower may repurchase fractional shares of its Stock arising out of stock
splits or stock combinations or conversion of convertible securities, in an
amount not to exceed $50,000 in any calendar year.

6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

 

32



--------------------------------------------------------------------------------

6.11 Investments; Controlled Investments.

(a) Except for Permitted Investments, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment.

(b) Other than (i) an aggregate amount of not more than $50,000 at any one time,
in the case of Borrower and its Subsidiaries (other than those Subsidiaries that
are CFCs), (ii) amounts deposited into Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for Borrower’s or its Subsidiaries’ employees, and (iii) an
aggregate amount of not more than $15,000,000 (calculated at current exchange
rates) at any one time, in the case of Subsidiaries of Borrower that are CFCs,
make, acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Borrower or its Subsidiary, as applicable, and the applicable bank or
securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent’s Liens in such Permitted Investments. Except as provided in
Section 6.11(b)(i), (ii), and (iii), Borrower shall not and shall not permit its
Subsidiaries to establish or maintain any Deposit Account or Securities Account
unless Agent shall have received a Control Agreement in respect of such Deposit
Account or Securities Account.

6.12 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Borrower or any of its
Subsidiaries except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Borrower or its Subsidiaries, on the one hand, and any
Affiliate of Borrower or its Subsidiaries, on the other hand, so long as such
transactions (i) are fully disclosed to Agent prior to the consummation thereof,
if they involve one or more payments by Borrower or its Subsidiaries in excess
of $250,000 for any single transaction or series of related transactions, and
(ii) are no less favorable, taken as a whole, to Borrower or its Subsidiaries,
as applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,

(b) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Borrower or its applicable Subsidiary,

(c) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Borrower and its
Subsidiaries in the ordinary course of business and consistent with industry
practice, and

(d) transactions permitted by Section 6.3 or Section 6.9, any Permitted
Intercompany Advance, any Permitted Service Fees, or any Permitted Netting
Payments.

6.13 Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility and (ii) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for its lawful and permitted purposes, including to repay the 2010
Notes, to pay the cash consideration for Permitted Acquisitions, and to make
Permitted Investments.

6.14 Limitation on Issuance of Stock. Except for the issuance or sale of common
stock or Permitted Preferred Stock by Borrower, issue or sell or enter into any
agreement or arrangement for the issuance and sale of any of Borrower’s Stock.

 

33



--------------------------------------------------------------------------------

6.15 [Intentionally Omitted]

6.16 [Intentionally Omitted]

6.17 Inventory and Equipment with Bailees. Store the Inventory or Equipment of
Borrower or its Subsidiaries at any time now or hereafter with a bailee,
warehouseman, or similar party.

 

7. FINANCIAL COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will comply with each of the
following financial covenants:

(a) Minimum EBITDA. Achieve EBITDA, measured on a quarter-end basis, of at least
the required amount set forth in the following table for the applicable period
set forth opposite thereto:

 

Applicable Amount

  

Applicable Period

$ 15,500,000   

For the 12 month period

ending May 2, 2010

$ 15,000,000   

For the 12 month period

ending August 1, 2010

$ 14,000,000   

For the 12 month period

ending October 31, 2010

$ 14,750,000   

For the 12 month period

ending January 30, 2011

$ 16,500,000   

For the 12 month period

ending May 1, 2011

$ 17,000,000   

For the 12 month period

ending July 31, 2011

$ 18,000,000   

For the 12 month period

ending October 31, 2011

$ 19,000,000   

For the 12 month period

ending January 29, 2012

$ 19,000,000   

For the 12 month period

ending April 29, 2012

$ 20,000,000   

For the 12 month period

ending July 29, 2012

$ 20,000,000   

For the 12 month period ending

each quarter thereafter

 

34



--------------------------------------------------------------------------------

(b) Capital Expenditures. Make Capital Expenditures (excluding the amount, if
any, of Capital Expenditures made with Net Cash Proceeds of casualty losses or
condemnation awards reinvested pursuant to the proviso in Section 2.4(e)(ii)) in
any fiscal year in an amount less than or equal to, but not greater than, the
amount set forth in the following table for the applicable period:

 

Fiscal Year Ending

May 2, 2010

  Fiscal Year Ending
May 1, 2011   Fiscal Year Ending
April  29, 2012   Fiscal Year Ending
April  28, 2013   Fiscal Year Ending
April  27, 2014 $ 4,000,000   $ 5,000,000   $ 7,000,000   $ 8,000,000   $
8,500,000

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

8.2 If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if Borrower is not in good standing
in its jurisdiction of organization), 5.6, 5.7 (solely if Borrower refuses to
allow Agent or its representatives or agents to visit Borrower’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss Borrower’s affairs, finances, and accounts with officers and
employees of Borrower), 5.10, 5.11, 5.13, 5.14, or 5.15 of this Agreement,
(ii) Sections 6.1 through 6.17 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 6 of the Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of Borrower or
(ii) the date on which written notice thereof is given to Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $500,000, or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4 If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

 

35



--------------------------------------------------------------------------------

8.5 If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur: (a) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;

8.6 If a Loan Party or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of the business affairs of Borrower and its Subsidiaries, taken as a whole;

8.7 If there is (a) a default in one or more agreements to which a Loan Party or
any of its Subsidiaries is a party with one or more third Persons relative to a
Loan Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate
amount of $500,000 or more, and such default (i) occurs at the final maturity of
the obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder, or (b) a default in or an
involuntary early termination of one or more Hedge Agreements to which a Loan
Party or any of its Subsidiaries is a party if such termination is not the
result of any action by or event solely affecting the counterparty,

8.8 If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

8.9 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);

8.10 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens, first priority Lien on
the Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, or (b) as
the result of an action or failure to act on the part of Agent; or

8.11 The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document.

 

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a) declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrower shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by Borrower;

 

36



--------------------------------------------------------------------------------

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrower shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by Borrower.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.

10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys fees) of any Lender
(other than WFCF) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the

 

37



--------------------------------------------------------------------------------

monitoring of Borrower’s and its Subsidiaries’ compliance with the terms of the
Loan Documents (provided, however, that the indemnification in this clause
(a) shall not extend to (i) disputes solely between or among the Lenders or
(ii) disputes solely between or among the Lenders and their respective
Affiliates; it being understood and agreed that the indemnification in this
clause (a) shall extend to disputes between or among Agent on the one hand, and
one or more Lenders, or one or more of their Affiliates, on the other hand),
(b) with respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by Borrower or any of its Subsidiaries or any Environmental
Actions, Environmental Liabilities or Remedial Actions related in any way to any
such assets or properties of Borrower or any of its Subsidiaries (each and all
of the foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrower:   

MAGNA DESIGN AUTOMATION, INC.

  

1650 Technology Drive

  

San Jose, California 95110

  

Attn: Peter S. Teshima

  

Fax No. 408.715.2557

with copies to:   

PILLSBURY WINTHROP SHAW PITTMAN LLP.

  

50 Fremont Street,

  

San Francisco, California 94105

  

Attn: Robert J. Spjut, Esq.

  

Fax No.: 415.983.1821

If to Agent:   

WELLS FARGO CAPITAL FINANCE, LLC

  

2450 Colorado Avenue, Suite 3000W

  

Santa Monica, California 90404

  

Attn: Tech Finance Division Manager

  

Fax No.:

 

38



--------------------------------------------------------------------------------

with copies to:   

BUCHALTER NEMER

  

1000 Wilshire Boulevard, 15th Floor

  

Los Angeles, California 90017

  

Attn: Robert J. Davidson, Esq.

  

Fax No.: 213.630.5692

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

39



--------------------------------------------------------------------------------

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) With the prior written request of Borrower, which consent of Borrower shall
not be unreasonably withheld, delayed or conditioned, and shall not be required
(1) if an Event of Default has occurred and is continuing, and (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
individuals) of a Lender and with the prior written consent of Agent, which
consent of Agent shall not be unreasonably withheld, delayed or conditioned, and
shall not be required in connection with an assignment to a Person that is a
Lender or an Affiliate (other than individuals) of a Lender, any Lender may
assign and delegate to one or more assignees so long as such prospective
assignee is an Eligible Transferee (each, an “Assignee”; provided, however, that
no Loan Party or Affiliate of a Loan Party shall be permitted to become an
Assignee) all or any portion of the Obligations, the Commitments and the other
rights and obligations of such Lender hereunder and under the other Loan
Documents, in a minimum amount (unless waived by Agent) of $5,000,000 (except
such minimum amount shall not apply to (x) an assignment or delegation by any
Lender to any other Lender or an Affiliate of any Lender or (y) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000); provided, however, that Borrower and Agent
may continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to Borrower
and Agent an Assignment and Acceptance and Agent has notified the assigning
Lender of its receipt thereof in accordance with Section 13.1(b), and
(iii) unless waived by Agent, the assigning Lender or Assignee has paid to Agent
for Agent’s separate account a processing fee in the amount of $3,500.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time,

 

40



--------------------------------------------------------------------------------

continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums, and (v) all amounts payable by
Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections of
Borrower or its Subsidiaries, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

 

41



--------------------------------------------------------------------------------

(h) Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Term Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of the Term Loan to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrower shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of its Term Loan to
an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrower, shall maintain a register comparable to the Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or cause
to be maintained) a register on which it enters the name of all participants in
the Registered Loans held by it (and the principal amount (and stated interest
thereon) of the portion of such Registered Loans that is subject to such
participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrower from time to time as Borrower may reasonably request.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by Borrower is required in connection with
any such assignment.

 

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and the Loan

 

42



--------------------------------------------------------------------------------

Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and all of the Loan Parties that are party thereto, do any of the
following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,

(vi) amend, modify, or eliminate the definition of “Required Lenders” or “Pro
Rata Share”,

(vii) contractually subordinate any of Agent’s Liens,

(viii) other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

(ix) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii) or Section 2.4(e) or (f),

(x) amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or

(xi) amend, modify, or eliminate the definition of Credit Amount or any of the
defined terms (including the definitions of TTM Recurring Revenue and TTM
EBITDA) that are used in such definition to the extent that any such change
results in more credit being made available to Borrower based upon the Credit
Amount, but not otherwise, or the definitions of Maximum Revolver Amount or Term
Loan Amount, or change Section 2.1(c).

(b) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrower (and shall not
require the written consent of any of the Lenders), and (ii) any provision of
Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrower, and the Required Lenders,

 

43



--------------------------------------------------------------------------------

(c) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrower, and the Required Lenders,

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders,

(e) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender.

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Holdout Lender”) or any Lender that made a claim
for compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of the Letters of Credit). If the
Holdout Lender or Tax Lender, as applicable, shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, Agent may, but shall not be required to, execute and deliver such
Assignment and Acceptance in the name or and on behalf of the Holdout Lender or
Tax Lender, as applicable, and irrespective of whether Agent executes and
delivers such Assignment and Acceptance, the Holdout Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Holdout Lender or Tax Lender, as applicable,
shall be made in accordance with the terms of Section 13.1. Until such time as
one or more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender or Tax
Lender, as applicable, hereunder and under the other Loan Documents, the Holdout
Lender or Tax Lender, as applicable, shall remain obligated to make the Holdout
Lender’s or Tax Lender’s, as applicable, Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of such Letters of Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on

 

44



--------------------------------------------------------------------------------

any occasion shall affect or diminish Agent’s and each Lender’s rights
thereafter to require strict performance by Borrower of any provision of this
Agreement. Agent’s and each Lender’s rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Borrower and its Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrower and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrower and its Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrower or its
Subsidiaries, the Obligations, the Collateral, the Collections of Borrower and
its Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

45



--------------------------------------------------------------------------------

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender (or
Bank Product Provider). Each Lender represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed

 

46



--------------------------------------------------------------------------------

appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank Product Providers). In the event Agent is not
reimbursed for such costs and expenses by Borrower or its Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s ratable thereof. Whether or not the transactions contemplated hereby
are consummated, each of the Lenders, on a ratable basis, shall indemnify and
defend the Agent-Related Persons (to the extent not reimbursed by or on behalf
of Borrower and without limiting the obligation of Borrower to do so) from and
against any and all Indemnified Liabilities; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrower. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

15.8 Agent in Individual Capacity. WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with

 

47



--------------------------------------------------------------------------------

Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though WFCF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, WFCF or its Affiliates may receive information
regarding Borrower or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrower or
such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include WFCF
in its individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by Borrower) and without any notice to
the Bank Product Providers. If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as the Issuing Lender or the Swing Lender, such
resignation shall also operate to effectuate its resignation as the Issuing
Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

 

48



--------------------------------------------------------------------------------

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Borrower or its Subsidiaries owned no
interest at the time Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Borrower or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement. The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted by
Agent under the provisions of the Code, including pursuant to Sections 9-610 or
9-620 of the Code, at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, or at any sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by Agent or
Borrower at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrower in respect of) all interests retained by
Borrower, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. The Lenders further hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, at its option and in its sole
discretion, to subordinate any Lien granted to or held by Agent under any Loan
Document to the holder of any Permitted Lien on such property if such Permitted
Lien secures Permitted Purchase Money Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Borrower
or its Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or whether to impose, maintain, reduce, or eliminate any particular
reserve hereunder or whether the amount of any such reserve is appropriate or
not, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise provided herein.

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Subsidiaries or any deposit

 

49



--------------------------------------------------------------------------------

accounts of Borrower or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting Borrower or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,

 

50



--------------------------------------------------------------------------------

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

 

51



--------------------------------------------------------------------------------

16. WITHHOLDING TAXES.

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law, certified copies
of tax receipts evidencing such payment by Borrower.

(b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

(c) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

52



--------------------------------------------------------------------------------

(d) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Borrower agrees that each Participant shall be entitled
to the benefits of this Section 16 with respect to its participation in any
portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.

(f) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

(h) If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrower (but only to the extent of
payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Taxes giving rise to such a refund), net of all

 

53



--------------------------------------------------------------------------------

out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrower, upon the request of Agent or such Lender,
agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrower or any other Person.

 

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents; it being understood and
agreed that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein. In addition, each Bank Product
Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so. Borrower acknowledges and

 

54



--------------------------------------------------------------------------------

agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or Guarantor or the transfer to the Lender Group of
any property should for any reason subsequently be asserted, or declared, to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrower or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

17.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group who are under a duty to keep such information
confidential (“Lender Group Representatives”), (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to

 

55



--------------------------------------------------------------------------------

provide such prior notice to Borrower pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance by Borrower or as requested or required by any Governmental Authority
pursuant to any subpoena or other legal process, provided, that, (x) prior to
any disclosure under this clause (v) the disclosing party agrees to provide
Borrower with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrower pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (v) shall be limited to the
portion of the Confidential Information as may be required by such governmental
authority pursuant to such subpoena or other legal process, (vi) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (vii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that any such
assignee, participant, or pledgee shall have agreed in writing to receive such
information hereunder subject to the terms of this Section, (viii) in connection
with any litigation or other adversary proceeding involving parties hereto which
such litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (viii) with respect to litigation
involving any Person (other than Borrower, Agent, any Lender, any of their
respective Affiliates, or their respective counsel), the disclosing party agrees
to provide Borrower with prior notice thereof, and (ix) in connection with, and
to the extent reasonably necessary for, the exercise of any secured creditor
remedy under this Agreement or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

17.10 Lender Group Expenses. Borrower agrees to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that its obligations
contained in this Section 17.10 shall survive payment or satisfaction in full of
all other Obligations. Agent acknowledges receipt of a deposit in the amount of
$150,000 and agrees that such deposit has been or will be used to pay for costs
and expenses relating to Agent’s business due diligence and other expenses
relating to the transactions set forth in the Loan Documents. To the extent
there are any unused amounts with respect to such deposit, such unused portion
will be refunded to Borrower within 60 days after the Closing Date.

17.11 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

17.12 USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act.

17.13 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be

 

56



--------------------------------------------------------------------------------

contradicted or qualified by any other agreement, oral or written, before the
date hereof. The foregoing to the contrary notwithstanding, all Bank Product
Agreements, if any, are independent agreements governed by the written
provisions of such Bank Product Agreements, which will remain in full force and
effect, unaffected by any repayment, prepayments, acceleration, reduction,
increase, or change in the terms of any credit extended hereunder, except as
otherwise expressly provided in such Bank Product Agreement.

[Signature pages to follow.]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

MAGMA DESIGN AUTOMATION, INC., a Delaware corporation, as Borrower By:  

/S/ Peter S. Teshima

Name:   Peter S. Teshima Title:   Corporate Vice President and Chief Financial
Officer

 

58



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as Agent
and as a Lender By:  

/S/ Alexander E. Hechler

Name:   Alexander E. Hechler Title:   Vice President

 

59



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                      between                                     
(“Assignor”) and                                          (“Assignee”).
Reference is made to the Agreement described in Annex I hereto (the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement.

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto, and (d) represents and warrants that the amount set forth as the
Purchase Price on Annex I represents the amount owed by Borrower to Assignor
with respect to Assignor’s share of the Term Loan and the Advances assigned
hereunder, as reflected on Assignor’s books and records.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; [and]
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender[; and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty].

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

 

1



--------------------------------------------------------------------------------

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telefacsimile or other electronic method of transmission all with the same force
and effect as if the same were a fully executed and delivered original manual
counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

      [NAME OF ASSIGNOR]       as Assignor       By:  

 

        Name:         Title:       [NAME OF ASSIGNEE]       as Assignee      
By:  

 

        Name:         Title: ACCEPTED THIS      DAY OF                         
 

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent

      By:  

 

        Name:         Title:      

 

3



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

(a) Borrower: Magma Design Automation, Inc., a Delaware corporation

 

(b) Name and Date of Credit Agreement:

Credit Agreement, dated as of March     , 2010, by and among Borrower, the
lenders from time to time a party thereto (the “Lenders”), and Wells Fargo
Capital Finance, LLC, a Delaware limited liability company, as the arranger and
administrative agent for the Lenders

 

(c)   Date of Assignment Agreement:   

 

   (d)   Amounts:            (i)   Assigned Amount of Revolver Commitment    $
  

 

     (ii)   Assigned Amount of Advances    $   

 

     (iii)   Assigned Amount of Term Loan    $   

 

   (e)   Settlement Date:   

 

   (f)   Purchase Price    $   

 

  

 

(g) Notice and Payment Instructions, etc.

 

Assignee:      Assignor:   

 

    

 

  

 

    

 

  

 

    

 

  

 

(h) Agreed and Accepted:

 

[ASSIGNOR]       [ASSIGNEE] By:  

 

      By:  

 

Title:  

 

      Title:  

 

 

Accepted:

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent

By:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Borrower’s letterhead]

 

To: Wells Fargo Capital Finance, LLC

2450 Coloardo Avenue

Suite 3000 West

Santa Monica, California 90404

Attn: Technology Finance Division Manager

 

  Re: Compliance Certificate dated                     

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement (the “Credit Agreement”)
dated as of March ___, 2010, by and among the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), Wells Fargo Capital Finance, LLC, a
Delaware limited liability company, as the agent for the Lenders (“Agent”), and
Magma Design Automation, Inc., a Delaware corporation (the “Borrower”).
Capitalized terms used in this Compliance Certificate have the meanings set
forth in the Credit Agreement unless specifically defined herein.

Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies that:

1. The financial information of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Borrower and its Subsidiaries.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Borrower and its
Subsidiaries have taken, are taking, or propose to take with respect thereto.

4. The representations and warranties of Borrower and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.

5. Borrower and its Subsidiaries are in compliance with the applicable covenants
contained in Article 7 of the Credit Agreement as demonstrated on Schedule 4
hereof.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of             ,         .

 

MAGMA DESIGN AUTOMATION, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information

 

3



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default

 

4



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties

 

5



--------------------------------------------------------------------------------

SCHEDULE 4

Financial Covenants

 

1. Minimum EBITDA.

Borrower’s EBITDA, measured on a quarter-end basis, for the quarter period
ending                     ,         is $            , which amount [is/is not]
greater than or equal to the amount set forth in Section 7(a) of the Credit
Agreement for the corresponding period.

 

2. Capital Expenditures.

Borrower’s Capital Expenditures from the beginning of Borrower’s most recent
fiscal year to the date hereof is $            , which [is/is not] less than or
equal to the amount set forth in Section 7(b) of the Credit Agreement for the
corresponding period.

 

6



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF CREDIT AMOUNT CERTIFICATE

Wells Fargo Foothill, LLC

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attn.: Technology Finance Division Manager

Fax:

The undersigned, Magma Design Automation, Inc., a Delaware corporation
(“Borrower”), pursuant to Schedule 5.1 of that certain Credit Agreement dated as
of March     , 2010 (as amended, restated, modified, supplemented, refinanced,
renewed, or extended from time to time, the “Credit Agreement”), entered into
among Borrower, the lenders signatory thereto from time to time and Wells Fargo
Capital Finance, LLC, a Delaware limited liability company, as the agent for the
Lenders (in such capacity, together with its successors and assigns, if any, in
such capacity, “Agent”), hereby certifies to Agent that the following items,
calculated in accordance with the terms and definitions set forth in the Credit
Agreement for such items are true and correct, and that Borrower is in
compliance with and, after giving effect to any currently requested Advances,
will be in compliance with, the terms, conditions, and provisions of the Credit
Agreement.

All initially capitalized terms used in this Credit Amount Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

[Remainder of page intentionally left blank.]

 

1



--------------------------------------------------------------------------------

MAGMA DESIGN AUTOMATION, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

S-1

Form of Credit Amount Certificate



--------------------------------------------------------------------------------

Effective Date of Calculation:

   ____________    A.    Availability Calculation       1.    Credit Amount:   
      a.    0.40             b.    TTM Recurring Revenue, calculated as of the
last month for which Agent received a Credit Amount Certificate   
$                           c.    the product of Item 1.a and Item 1.b      
$                     2.    Reserves             a.    Bank Product Reserve   
$                           b.    Other reserves established pursuant to
Section 2.1(c) of the Credit Agreement    $                           c.    the
sum of Item 2.a and Item 2.b       $                     3.    Availability
Calculation         

a.

  

(i)

   Maximum Revolver Amount    $15,000,000         

(ii)

   Letter of Credit Usage    $                             

(iii)

   Outstanding Advances    $                             

(iv)

   Reserves (see Item 2.c)    $                             

(v)

   Item 3.a(i) less the sum of Item 3.a(ii), Item 3.a(iii) and Item 3.a(iv)   
   $                       

b.

  

(i)

   Credit Amount (see Item 1.c)    $                             

(ii)

   Letter of Credit Usage    $                             

(iii)

   Outstanding Advances    $                             

(iv)

   Reserves (see Item 2.c)    $                             

(v)

   Term Loan Balance    $                             

(vi)

   Item 3.b(i) less the sum of Item 3b(ii), Item 3b(iii), Item 3b(iv) and
Item 3.b(v)       $                       

c.

  

the lesser of Item 3.a(v) and Item 3.b(vi)

      $                    



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Capital Finance, LLC, as Agent

under the below referenced Credit Agreement

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Ladies and Gentlemen:

Reference hereby is made to that certain Credit Agreement, dated as of March
    , 2010 (the “Credit Agreement”), among Magma Design Automation, Inc., a
Delaware corporation (“Borrower”), the lenders signatory thereto (the
“Lenders”), and Wells Fargo Capital Finance, LLC, a Delaware limited liability
company, as the arranger and administrative agent for the Lenders (“Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

This LIBOR Notice represents Borrower’s request to elect the LIBOR Option with
respect to outstanding Advances of the Term Loan in the amount of $            
(the “LIBOR Rate Advance”)[, and is a written confirmation of the telephonic
notice of such election given to Agent].

The LIBOR Rate Advance will have an Interest Period of [1, 2, [or] 3] month(s)
commencing on                     .

This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

Borrower represents and warrants that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document or any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any initial advance requested above, is true and correct in all material
respects (except to the extent any representation or warranty expressly related
to an earlier date), (ii) each of the covenants and agreements contained in any
Loan Document have been performed (to the extent required to be performed on or
before the date hereof or each such effective date), and (iii) no Default or
Event of Default has occurred and is continuing on the date hereof, nor will any
thereof occur after giving effect to the request above.

 

1



--------------------------------------------------------------------------------

Wells Fargo Capital Finance, LLC, as Agent

Page 2

 

Dated:  

 

MAGMA DESIGN AUTOMATION, INC.,

a Delaware corporation, as Borrower

By:  

 

Name:  

 

Title:  

 

 

Acknowledged by:

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent

By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

Schedule A-1

An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent’s Account shall be that
certain deposit account bearing account number 4121617856 and maintained by
Agent with Wells Fargo Bank, N.A., San Francisco, CA, ABA #121-000-248.



--------------------------------------------------------------------------------

SCHEDULE A-2

Authorized Persons

1. Rajeev Madhavan, CEO

2. Roy E. Jewell, President & COO

3. Peter S. Teshima, CFO



--------------------------------------------------------------------------------

SCHEDULE D-1

Designated Account

An account at a bank designated by Borrower as the account into which the Agent
shall make all payments to Borrower under this Agreement and the other Loan
Documents; unless and until Borrower notifies Agent and the Lender Group to the
contrary, the Designated Account shall be that certain deposit account bearing
account number 4121275036 and maintained by Borrower with Wells Fargo Bank,
N.A., San Jose, CA., ABA# 121000248.



--------------------------------------------------------------------------------

SCHEDULE E-1

Existing Earn Outs

 

Due Date

   Amount ($) Payees: Original Shareholders of Sabio Labs LLC

Maximum as of June 30, 2010

     4,921,000

Maximum as of November 30, 2010

     4,921,000

Sabio Labs LLC Total

     4,921,000 Payee: TeraRoute LLC

Maximum as of March 1, 2011

     3,000,000       

TOTAL

   $ 7,921,000       



--------------------------------------------------------------------------------

SCHEDULE E-2

Existing Letters of Credit

 

1. Wells Fargo Bank, N.A. Letter of Credit for $200,000, issued November 21,
2006 (# NZS584969) for the account of Magma Design Automation, Inc.

 

2. Wells Fargo Bank, N.A. Letter of Credit for $1,500,000, issued January 5,
2007 (# NZS587968) for the account of Magma Design Automation, Inc.



--------------------------------------------------------------------------------

SCHEDULE P-1

Leases

None.



--------------------------------------------------------------------------------

SCHEDULE P-2

Permitted Investments

Subsidiaries [country provided for informational purposes]

 

1. Magma Services, Inc. (100 % ownership)

 

2. Ramble Acquisition LLC (100 % ownership)

 

3. Sabio Labs LLC (100 % ownership)

 

4. Aplus Design Technologies, Inc. (100% ownership)

 

5. Silicon Correlation, Inc. (100% ownership)

 

6. Beijing Magma Design Automation Co., Ltd. (100 % ownership)

 

7. MDA Netherlands C.V. (100 % ownership)

 

8. Magma Design Automation GmbH (100 % ownership)

 

9. Magma Design Automation, K.K. (100 % ownership)

 

10. Magma Design Automation B.V. (100 % ownership)

 

11. Magma Design Automation Cayman Ltd. (100 % ownership)

 

12. Magma Design Automation Corp. (Canada) (100 % ownership)

 

13. Magma Design Automation Inc. Taiwan Limited (100 % ownership)

 

14. Magma Design Automation India Private Limited (100 % ownership)

 

15. Magma Design Automation Ltd. [Israel] (100 % ownership)

 

16. Magma Design Automation Ltd. [U.K] (100 % ownership)

 

17. Magma Design Automation SARL (100 % ownership)

 

18. Magma Korea, Inc. (100 % ownership)

Minority Interests and Other Investments

 

19. Zerosoft (34.8 % ownership)

 

20. Fishtail Design Automation, Inc. (18.5 % ownership)

 

21. AutoESL Design Technologies, Inc. (9.2 % ownership)

 

22. Helic, Inc. (7.7 % ownership)

 

23. Auction Rate Securities held at UBS Financial Services (approximately $17
million)



--------------------------------------------------------------------------------

SCHEDULE P-3

Permitted Liens

Liens filed against Magma Design Automation, Inc.

 

    

Jurisdiction

   Filing Number    Filing
Date   

Secured Party

1.

  

Delaware, Secretary of State

   41184615    04/13/04   

Network Appliance, Inc. and

Netapp Financial Solutions

2.

  

Delaware, Secretary of State

   41538620    06/03/04   

Citicorp Vendor Finance, Inc.,

NFS Leasing, Inc. and

Dell Financial Services, L.P.

3.

  

Delaware, Secretary of State

   52239615    07/12/05    FNF Capital, Inc.

4.

  

Delaware, Secretary of State

   52580695    08/15/05    FNF Capital, Inc.

5.

  

Delaware, Secretary of State

   52580703    08/15/05    FNF Capital, Inc.

6.

  

Delaware, Secretary of State

   62248482    06/29/06    IBM Credit LLC

7.

  

Delaware, Secretary of State

   73148714    08/03/07    CIT Technology Financing Services LLC

8.

  

Delaware, Secretary of State

   90936184    03/24/09    Dansversbank and NFS Leasing, Inc.

9.

  

Delaware, Secretary of State

   91215802    04/16/09    Dansversbank and NFS Leasing, Inc.

10.

  

California, Secretary of State

   20057028755837    05/27/05    FNF Capital, Inc.

 

Lien filed against Silicon Metrics Corp.

 

     

Jurisdiction

   Filing Number    Filing
Date   

Secured Party

  

California, Secretary of State

   AS00258433    05/11/2000   

Stephen Leograndis

 



--------------------------------------------------------------------------------

SCHEDULE R-1

Real Estate Assets

None.



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver Commitment    Term Loan
Commitment    Total Commitment

Wells Fargo Capital Finance, LLC

   $ 15,000,000    $ 15,000,000    $ 30,000,000

All Lenders

   $ 15,000,000    $ 15,000,000    $ 30,000,000



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“2010 Indenture” means the Indenture dated as of September 11, 2009 between
Borrower and U.S. Bank National Association, as trustee, as amended,
supplemented or otherwise modified from time to time.

“2010 Notes” means the 2.00% Convertible Senior Notes Due May 15, 2010 issued by
Borrower pursuant to the 2010 Indenture.

“2014 Indenture” means the Indenture dated as of March 5, 2007 between Borrower
and U.S. Bank National Association, as trustee, as amended, supplemented or
otherwise modified from time to time.

“2014 Notes” means the 6.00% Convertible Senior Notes Due 2014 issued by
Borrower pursuant to the 2014 Indenture.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by Borrower or any of its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) was in existence prior to the date
of such Permitted Acquisition, and (b) was not incurred in connection with, or
in contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.12 of the Agreement: (a) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

1



--------------------------------------------------------------------------------

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Aplus Design” means Aplus Design Technologies, Inc., a California corporation.

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Auction Rate Line of Credit” means a line of credit secured by the Auction Rate
Securities, provided to Borrower by UBS Bank USA pursuant to that certain Credit
Line Agreement dated as of October 15, 2008, as amended from time to time.

“Auction Rate Indebtedness” means the Indebtedness of Borrower to UBS Bank USA
under the Auction Rate Line of Credit.

“Auction Rate Securities” means the Borrower’s Auction Rate Securities held by
UBS Financial Services Inc.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
Agent.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

2



--------------------------------------------------------------------------------

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Borrower or its Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates (including
WFCF).

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Borrower and its Subsidiaries in respect of Bank
Product Obligations) in respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1/2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Advances or the Term Loan that bears
interest at a rate determined by reference to the Base Rate.

“Base Rate Margin” means 4.50 percentage points.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any software
development costs to the extent deducted under the definition of EBITDA for such
period.

 

3



--------------------------------------------------------------------------------

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above, and (i) other
long-term marketable securities reasonably acceptable to Agent the acquisition
of which is consistent with Borrower’s investment policy as in effect as of the
Closing Date; provided, however, that the term “Cash Equivalents” shall not
include auction rate securities, irrespective of when acquired.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 20%, or more, of the Stock of Borrower having the
right to vote for the election of members of the Board of Directors, (b) a
majority of the members of the Board of Directors do not constitute Continuing
Directors, or (c) Borrower fails to own and control, directly or indirectly,
100% of the Stock of each other Loan Party.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under the Agreement.

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

 

4



--------------------------------------------------------------------------------

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Commitment” means, with respect to each Lender, its Revolver Commitment, its
Term Loan Commitment, or its Total Commitment, as the context requires, and,
with respect to all Lenders, their Revolver Commitments, their Term Loan
Commitments, or their Total Commitments, as the context requires, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Borrower and whose initial assumption of
office resulted from such contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Credit Amount” means the result of (a) 0.40 times (b) TTM Recurring Revenue
calculated as of the last month for which financial statements have most
recently been delivered pursuant to Section 5.1 of the Agreement minus the
aggregate amount of reserves, if any, established by Agent under Section 2.1(c)
of the Agreement.

“Credit Amount Certificate” means a certificate in the form of Exhibit C-2.

“Credit Amount Excess” has the meaning specified therefor in Section 2.4(e)(i)
of the Agreement.

 

5



--------------------------------------------------------------------------------

“Current Assets” means, as at any date of determination, the total assets of
Borrower and its Subsidiaries (other than cash and Cash Equivalents) which may
properly be classified as current assets on a consolidated balance sheet of
Borrower and its Subsidiaries in accordance with GAAP.

“Current Liabilities” means, as at any date of determination, the total
liabilities of Borrower and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of the Term Loan, the Swing
Loans and the Advances) on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified the Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1, or such other Deposit Account designated by Agent in its sole
discretion at any time (x) an Event of Default has occurred and is continuing
or, (y) Borrower has Availability plus Qualified Cash of less than $10,000,000.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“Dollars” or “$” means United States dollars.

“Earn-Outs” means any liabilities of Borrower or its Subsidiaries arising under
an agreement to make any deferred payment (in either cash or Stock of Borrower)
as a part of the purchase price for a Permitted Acquisition, including
performance bonuses or consulting payments in any related services, employment
or similar agreement, in an amount that is subject to or contingent upon the
revenues, income, cash flow or profits (or the like) of the underlying target.

 

6



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any fiscal period:

 

  a. Borrower’s consolidated net earnings (or loss) for such period, minus

 

  b. without duplication, the sum of the following amounts of Borrower for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

 

  i. extraordinary, unusual, or non-recurring gains,

 

  ii. cash and non-cash interest income,

 

  iii. software development costs to the extent capitalized during such period,

 

  iv. gains resulting from the sale or disposition of any asset outside the
ordinary course of business, and

 

  v. exchange, translation, or performance gains relating to any foreign
currency hedging transactions or currency fluctuations (it being understood that
any such non-cash or cash gains shall be determined net of any non-cash or cash
losses incurred in the same period of measurement), plus

 

  c. Without duplication, the sum of the following amounts of Borrower for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

 

  i. extraordinary, unusual, or non-recurring non-cash losses,

 

  ii. cash and non-cash interest expense,

 

  iii. tax expense based on income, profits, or capital, including federal,
foreign, state, franchise and similar taxes,

 

  iv. depreciation and amortization for such period,

 

  v. with respect to any Permitted Acquisitions after the Closing Date:
(1) purchase accounting adjustments, including, without limitation, a dollar for
dollar adjustment for that portion of revenue that would have been recorded in
the relevant period had the balance of deferred revenue (unearned income)
recorded on the closing balance sheet and before application of purchase
accounting not been adjusted downward to fair value to be recorded on the
opening balance sheet in accordance with GAAP purchase accounting rules; and
(2) non-cash adjustments in accordance with GAAP purchase accounting rules under
FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required by Borrower’s independent auditors, in each case, as
determined in accordance with GAAP,

 

  vi. non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of stock, the granting of stock options, and the granting of stock
appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such stock, stock
option, stock appreciation rights, or similar arrangements) minus the amount of
any such expenses or charges when paid in cash to the extent not deducted in the
computation of net earnings (or loss),

 

7



--------------------------------------------------------------------------------

  vii. to the extent not capitalized, non-recurring costs, fees, charges, or
expenses actually incurred in such period in connection with the restructuring
of Borrower’s and its Subsidiaries’ operations to the extent the foregoing are
cash charges that, together with any cash charges described in clause
(ix) following, do not exceed $1,250,000 in the aggregate in any fiscal year,

 

  viii. non-cash exchange, translation, or performance losses relating to any
foreign currency hedging transactions or currency fluctuations (it being
understood that any such non-cash losses for such items shall be determined net
of any non-cash gains for such items incurred in the same period of
measurement),

 

  ix. to the extent not capitalized, losses relating to foreign currency
fluctuations, to the extent actually incurred in such fiscal period and that,
together with any cash charges described in clause (vii) preceding, do not
exceed $1,250,000 in the aggregate in any fiscal year,

 

  x. non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets,

 

  xi. other non-cash items reducing net earnings, and

 

  xii. to the extent not capitalized, expenses related to the Loan Documents
paid before, on, or after the Closing Date not exceeding $800,000, but only to
the extent incurred within 30 days of the Closing Date,

in each case, determined on a consolidated basis in accordance with GAAP. For
the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a “Reference Period”): (a) if at any time during such Reference
Period (and after the Closing Date), Borrower or any of its Subsidiaries shall
have made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S X promulgated under the Securities Act and as interpreted by the
staff of the SEC) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period, and (b) EBITDA for the fiscal quarter ended August 2, 2009, shall be
deemed to be $4,791,000, (c) EBITDA for the fiscal quarter ended November 1,
2009 shall be deemed to be $4,836,000, and (d) EBITDA for the fiscal quarter
ended January 31, 2010 shall be deemed to be $5,209,000.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000 provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrower (such approval by Borrower not to be
unreasonably withheld, conditioned or delayed), and (f) during the continuation
of an Event of Default, any other Person approved by Agent.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any

 

8



--------------------------------------------------------------------------------

Subsidiary of a Borrower, or any of their predecessors in interest with respect
to such assets, properties or businesses, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Borrower, any Subsidiary of a Borrower, or any of
their predecessors in interest with respect to such facilities.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the protection of the environment, the
effect of the environment on employee health, or maintenance, release or
threatened release of Hazardous Materials, in each case as amended from time to
time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Cash Flow” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP:

 

  (a) TTM EBITDA for such period, plus

 

  (b) The sum of:

 

  (i) the cash portion of foreign, United States, state, or local tax refunds
received during such period,

 

  (ii) the cash portion of interest income received during such period, and

 

  (iii) the amount of any decrease in Net Working Capital for such period, minus

 

9



--------------------------------------------------------------------------------

  (c) the sum of:

 

  (i) the cash portion of Interest Expense paid during such period,

 

  (ii) the cash portion of income taxes paid during such period,

 

  (iii) all scheduled principal payments made in respect of the Term Loan during
such period and all mandatory prepayments pursuant to Section 2.4(e)(i) of the
Agreement to the extent such mandatory prepayments are applied to the
outstanding principal amount of the Term Loan during such period,

 

  (iv) the cash portion of Capital Expenditures (net of (y) any proceeds
reinvested in accordance with the proviso to Section 2.4(e)(ii) of the
Agreement, and (z) any proceeds of related financings with respect to such
expenditures) made during such period, and

 

  (v) cash payments made in respect of Permitted Acquisitions (in each case, to
the extent such payments are not made with the proceeds of indebtedness or any
Non-Cash Acquisition consideration),

 

  (vi) the amount of any increase in Net Working Capital for such period,

 

  (vii) any non-cash purchase accounting adjustments with respect to a Permitted
Acquisition added to Borrower’s net income (or loss) pursuant to clauses (c)(v)
of the definition of EBITDA,

 

  (viii) to the extent added back to consolidated net earnings (or loss)
pursuant to clauses (vii) or (ix) of the definition of EBITDA and to the extent
actually paid in cash, restructuring expenses and foreign currency losses not to
exceed $1,250,000 in the aggregate in any fiscal year,

 

  (ix) cash principal payments on Advances to the extent that the Commitments
are reduced in connection with such payments, and

 

  (x) cash payments of principal with respect to Capital Leases and other
Indebtedness.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Existing Credit Facility” means that certain credit facility provided by Wells
Fargo to Borrower pursuant to that certain Credit Agreement, dated as of
October 31, 2008, as amended.

“Existing Earn-out Obligations” means the earn-out obligations of Borrower or
its Subsidiaries in connection with the purchase of assets or Stock prior to the
Closing Date, which obligations are more completely described on Schedule E-1 to
the Agreement

“Existing Letters of Credit” means those letters of credit described on Schedule
E-2 to the Agreement.

“Extraordinary Receipts” means any payments received by Borrower or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action,.

 

10



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, between Borrower and Agent, in form and substance reasonably
satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means (a) Magma Service, (b) each Subsidiary of Borrower formed or
acquired after the Closing Date (other than any Subsidiary that is not required
to become a Guarantor pursuant to Section 5.11), and (c) each other Person that
becomes a guarantor after the Closing Date pursuant to Section 5.11 of the
Agreement, and “Guarantor” means any one of them.

“Guaranty” means that certain general continuing guaranty, dated as of even date
with the Agreement, executed and delivered by each extant Guarantor in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, in
form and substance reasonably satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

 

11



--------------------------------------------------------------------------------

“Hedge Provider” means Wells Fargo or any of its Affiliates.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Inactive Subsidiaries” means Aplus Design, Silicon Correlation, Ramble, and
Sabio.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower, each of its Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the

 

12



--------------------------------------------------------------------------------

end of such Interest Period), the Interest Period shall end on the last Business
Day of the calendar month that is 1, 2, or 3 months after the date on which the
Interest Period began, as applicable, and (d) Borrower may not elect an Interest
Period which will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit or
Reimbursement Undertakings pursuant to Section 2.11 of the Agreement and the
Issuing Lender shall be a Lender.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.

“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) out-of-pocket fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower or its Subsidiaries under any
of the Loan Documents, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) out-of-pocket costs and expenses
incurred by Agent in the disbursement of funds to Borrower or other members of
the Lender Group (by wire transfer or otherwise), (d) out-of-pocket charges paid
or incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (e) reasonable out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) contained in the Agreement or the Fee
Letter, (g) reasonable out-of-pocket costs and expenses of third party claims or
any other suit paid or incurred by the Lender Group in enforcing or defending
the Loan Documents or in connection with the transactions contemplated by the
Loan Documents or the Lender Group’s relationship with Borrower or any of its
Subsidiaries, (h) Agent’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating (including
rating the Term Loan), or amending the Loan Documents,

 

13



--------------------------------------------------------------------------------

and (i) Agent’s and each Lender’s reasonable costs and expenses (including
reasonable attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) causing the Letters of Credit to be returned to the Issuing
Lender, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit fee and
all usage charges set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means the greater of (a) 1.00% per annum, and (b) the rate per
annum rate appearing on Bloomberg L.P.’s (the “Service”) Page BBAM1/(Official
BBA USD Dollar Libor Fixings) (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service) 2 Business Days
prior to the commencement of the requested Interest Period, for a term and in an
amount comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrower in accordance with the Agreement, which determination shall be
conclusive in the absence of manifest error.

“LIBOR Rate Loan” means each portion of an Advance or the Term Loan that bears
interest at a rate determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means 4.50 percentage points.

 

14



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, the Controlled Account Agreements, the
Control Agreements, the Copyright Security Agreement, any Credit Amount
Certificate, the Fee Letter, the Guaranty, the Intercompany Subordination
Agreement, the Letters of Credit, the Mortgages, the Patent Security Agreement,
the Security Agreement, the Trademark Security Agreement, any note or notes
executed by Borrower in connection with the Agreement and payable to any member
of the Lender Group, any letter of credit application entered into by Borrower
in connection with the Agreement, and any other agreement entered into, now or
in the future, by Borrower or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement.

“Loan Party” means Borrower or any Guarantor.

“Magma Service” means Magma Service, Inc., a Delaware corporation.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of Borrower’s and its Subsidiaries ability to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of Agent’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of Borrower or its Subsidiaries.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Revolver Amount” means $15,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

“Minority Interest” means a Permitted Investment in the minority interests of
the Stock of another Person.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is,

 

15



--------------------------------------------------------------------------------

repaid in connection with such sale or disposition, (ii) reasonable fees,
commissions, and expenses related thereto and required to be paid by Borrower or
such Subsidiary in connection with such sale or disposition and (iii) taxes paid
or payable to any taxing authorities by Borrower or such Subsidiary in
connection with such sale or disposition, in each case to the extent, but only
to the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or payable to a Person that is not an Affiliate of Borrower
or any of its Subsidiaries, and are properly attributable to such transaction;
and

(b) with respect to the issuance or incurrence of any Indebtedness by Borrower
or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any shares of its Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.

“Net Working Capital” means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.

“Non-Cash Acquisition” means an Acquisition for which the purchase consideration
(including deferred payment obligations) is entirely made up of the common Stock
of Borrower.

“non-Loan Party” means a Subsidiary of Borrower that is not a Loan Party.

“Obligations” means (a) all loans (including the Term Loan and the Advances
(inclusive of Protective Advances and Swing Loans)), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement or indemnification
obligations with respect to Reimbursement Undertakings or with respect to
Letters of Credit (irrespective of whether contingent), premiums, liabilities
(including all amounts charged to the Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by Borrower
or any other Loan Party to an Underlying Issuer now or hereafter arising from or
in respect of Underlying Letters of Credit, and (c) all Bank Product
Obligations. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

 

16



--------------------------------------------------------------------------------

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clauses (f) or (g) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Borrower or its Subsidiaries as a result or such Acquisition
other than Permitted Liens,

(c) except in the case of a Smaller Acquisition, Borrower has provided Agent
with written confirmation, supported by reasonably detailed calculations, that
on a pro forma basis (including pro forma adjustments arising out of events
which are directly attributable to such proposed Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case,
determined as if the combination had been accomplished at the beginning of the
relevant period; such eliminations and inclusions determined on a basis
consistent with Article 11 of Regulation S X promulgated under the Securities
Act and as interpreted by the staff of the SEC) created by adding the historical
combined financial statements of Borrower (including the combined financial
statements of any other Person or assets that were the subject of a prior
Permitted Acquisition during the relevant period) to the historical consolidated
financial statements of the Person to be acquired (or the historical financial
statements related to the assets to be acquired) pursuant to the proposed
Acquisition, subject to adjustments to reflect projected consolidated operations
following the Acquisition, Borrower and its Subsidiaries are projected to be in
compliance with the financial covenants in Section 7 for the 4 fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition,

(d) except in the case of a Smaller Acquisition, Borrower has provided Agent
with forecasted balance sheets, profit and loss statements, and cash flow
statements of the Person or assets to be acquired, all prepared on a basis
consistent with such Person’s (or assets’) historical financial statements,
subject to adjustments to reflect projected consolidated operations following
the Acquisition, together with appropriate supporting details and a statement of
underlying assumptions for the 1 year period following the date of the proposed
Acquisition, on a quarter by quarter basis),

(e) Borrower shall have Availability plus domestic Qualified Cash in an amount
equal to or greater than $10,000,000 immediately after giving effect to the
consummation of the proposed Acquisition,

(f) except in the case of a Smaller Acquisition, the assets being acquired or
the Person whose Stock is being acquired did not have pro forma EBITDA that is
less than negative Two Million Dollars (-$2,000,000), after taking into account
adjustments which are reasonably acceptable to Agent) during the 12 consecutive
month period most recently concluded prior to the date the agreement to
consummate the proposed Acquisition becomes effective,

 

17



--------------------------------------------------------------------------------

(g) except in the case of a Smaller Acquisition, Borrower has provided Agent
with written notice of the proposed Acquisition at least 15 Business Days prior
to the anticipated closing date of the proposed Acquisition and, not later than
5 Business Days prior to the anticipated closing date of the proposed
Acquisition, copies of the acquisition agreement and other material documents
relative to the proposed Acquisition, which agreement and documents do not
contain terms that are inconsistent with those in this Agreement or the other
Loan Documents,

(h) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or a business reasonably related
thereto,

(i) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States, or
the Person whose Stock is being acquired is organized in a jurisdiction located
within the United States; provided, however, that if the Acquisition is a
Non-Cash Acquisition or a Smaller Acquisition, then such assets or target may be
located or organized, as the case may be, outside of the United States,

(j) except for Non-Cash Acquisitions or Smaller Acquisitions, the subject assets
or Stock, as applicable, are being acquired directly by a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12, as applicable, of the Agreement, and

(k) the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including deferred payment obligations
and Indebtedness described in clause (p) of the definition of Permitted
Indebtedness) shall not exceed $8,000,000 in the aggregate in any one year (with
unused amounts of such limit being carried forward and added to the limit for
the subsequent year) or $20,000,000 in the aggregate since the Closing Date.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,

(b) sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse and forgiveness, of
Accounts arising in the ordinary course of business, but only in connection with
the compromise or collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

 

18



--------------------------------------------------------------------------------

(i) the leasing or subleasing of assets of Borrower or its Subsidiaries in the
ordinary course of business,

(j) the sale or issuance of Stock (other than Prohibited Preferred Stock) of
Borrower,

(k) the lapse of registered patents, trademarks and other intellectual property
of Borrower and its Subsidiaries to the extent not economically desirable in the
conduct of their business and so long as such lapse is not materially adverse to
the interests of the Lenders,

(l) the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement,

(m) the making of a Permitted Investment,

(n) the transfer of assets of a Subsidiary of Borrower to a Loan Party in
connection with a liquidation, wind up or dissolution of such Subsidiary as
permitted in Section 6.3 of the Agreement,

(o) disposition of Minority Interests so long as made in an arm’s length
transaction at fair market value,

(p) the contemporaneous exchange of Equipment traded in for credit towards new
Equipment so long as such transaction is otherwise permitted by the terms of the
Agreement,

(q) unwinding of Hedge Agreements so long as the termination of the Hedge
Agreement does not result in an Event of Default,

(r) sale of the Auction Rate Securities so long as such sale is made in an arm’s
length transaction and at fair market value and the proceeds of such sale are
sufficient and are used to repay the Auction Rate Indebtedness in full and
terminate the Auction Rate Line of Credit, and

(s) dispositions of assets (other than Accounts, intellectual property,
licenses, Stock of Subsidiaries of Borrower) not otherwise permitted in clauses
(a) through (r) above so long as made at fair market value and the aggregate
fair market value of all assets disposed of in all such dispositions since the
Closing Date (including the proposed disposition) would not exceed $500,000.

“Permitted Holder” means any shareholder of Borrower who (a) on the Closing Date
owns 5% or more of the common Stock of Borrower or (b) as a result of the
conversion of the 2014 Notes becomes the owner of 5% or more of the common Stock
of Borrower.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,

(b) Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

 

19



--------------------------------------------------------------------------------

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions;
(iii) unsecured guarantees by a Loan Party of Indebtedness of another Loan Party
to the extent such Indebtedness otherwise constitutes Permitted Indebtedness;
(iv) unsecured guarantees by a Loan Party of the real property leases of a
Subsidiary that is a CFC as set forth in Schedule P-1, and (v) unsecured
guarantees incurred in the ordinary course of business by a Loan Party of the
real property leases of a Subsidiary that is a CFC so long as with respect to
this clause (iv), (x) no Event of Default has occurred and is continuing or
would result therefrom, (y) Borrower has Availability plus Qualified Cash of
$10,000,000 or greater immediately after giving effect to each such guaranty,
and (z) Schedule P-1 is updated by Borrower within 5 Business Days after the
incurrence thereof.

(f) unsecured Indebtedness of Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date,
(iv) such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to Agent, and (v) the only interest
that accrues with respect to such Indebtedness is payable in kind,

(g) Acquired Indebtedness in an amount not to exceed $2,000,000 outstanding at
any one time,

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,

(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(j) the incurrence by Borrower or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes,

(k) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or Cash Management Services, in each case,
incurred in the ordinary course of business,

(l) unsecured Indebtedness of Borrower owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Borrower of the Stock of Borrower
that has been issued to such Persons, so long as (i) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $250,000, and (iii) such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent,

(m) unsecured Indebtedness owing to sellers of assets or Stock to a Loan Party
that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount for all such unsecured Indebtedness does not exceed $5,000,000
at any one time outstanding, (ii) is subordinated to the Obligations on terms
and conditions reasonably acceptable to Agent, and (iii) is otherwise on terms
and conditions (including all economic terms and the absence of covenants)
reasonably acceptable to Agent,

 

20



--------------------------------------------------------------------------------

(n) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,

(o) the Existing Earn-Out Obligations,

(p) unsecured Indebtedness consisting of Earn-Outs, so long as the cash portion
of Earn-outs (i) are subordinated to the Obligations on terms and conditions
acceptable to Agent, (ii) are otherwise on terms and conditions reasonably
acceptable to Agent and (iii) the aggregate maximum liabilities (contingent or
otherwise) for any such Earn-Out to be paid in cash do not exceed 50% of the
aggregate purchase consideration for the related Permitted Acquisition, and

(q) Indebtedness composing Permitted Investments.

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party. (b) a non-Loan Party to another non-Loan Party, (c) a
non-Loan Party to a Loan Party, so long as the parties thereto are party to the
Intercompany Subordination Agreement, and (d) a Loan Party to a non-Loan Party
so long as (i) the amount of such loans does not exceed $1,000,000 outstanding
at any one time, (y) no Event of Default has occurred and is continuing or would
result therefrom, and (x) Borrower has Availability plus Qualified Cash of
$10,000,000 or greater immediately after giving effect to each such loan.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-2,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

 

21



--------------------------------------------------------------------------------

(j) non-cash loans to employees, officers, and directors of Borrower or any of
its Subsidiaries (or any spouses, ex-spouses or estates of nay of the foregoing)
for the purpose of purchasing Stock in Borrower so long as the proceeds of such
loans are used in their entirety to purchase such stock in Borrower,

(k) Permitted Acquisitions,

(l) Permitted Strategic Investments,

(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,

(n) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(o) travel and entertainment advances and relocation and other loans and
advances in the ordinary course of business to officers and employees of
Borrower or any of its Subsidiaries; provided that the aggregate principal
amount of all such loans and advances outstanding at any one time shall not
exceed $50,000,

(p) Investments received as consideration for the sale of assets pursuant to any
Permitted Disposition,

(q) the formation of any direct or indirect Subsidiary so long as Borrower and
such Subsidiary satisfy the requirements set forth in Section 5.11 and 5.12, and

(r) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$250,000 during the term of the Agreement.

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-3; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-3 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

 

22



--------------------------------------------------------------------------------

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,

(i) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,

(r) Liens in favor of UBS Bank USA on the Auction Rate Securities to secure the
Auction Rate Indebtedness, and

(s) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $100,000.

“Permitted Netting Payments” means, payments by Borrower in the ordinary course
of Borrower’s business in settlement of unpaid service fees owed by Borrower to
a Subsidiary of Borrower which is a CFC pursuant to one or more Service
Agreements to the extent such fees are owed but not otherwise paid by Borrower
as a Permitted Service Fee, so long as (i) such settlement does not occur more
than 2 times in each calendar year, (ii) the aggregate amount of such payments
made in connection with each settlement shall not exceed $5,000,000,
(iii) Borrower provides Agent notice of each such settlement, (iv) such payments
are repaid to Borrower in full within 10 days after they are made, (v) no Event
of Default has occurred and is continuing or would result from any such payment,
and (vi) Borrower has Availability plus Qualified Cash of $10,000,000 or greater
immediately after giving effect to each such payment.

 

23



--------------------------------------------------------------------------------

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding not in excess of (i) $5,000,000 at any one time
prior to the first anniversary of the Closing Date, and (ii) $6,000,000 at any
one time on or after the first anniversary of the Closing Date.

“Permitted Service Fees” means the service fees paid by Borrower to a Subsidiary
of Borrower which is a CFC in the ordinary course of Borrower’s business
pursuant to one or more Service Agreements so long as the aggregate amount of
such fees do not exceed $4,000,000, and at the time such fees are paid, (y) no
Event of Default has occurred and is continuing or would result therefrom, and
(x) Borrower has Availability plus Qualified Cash of $10,000,000 or greater
immediately after giving effect to each such payment.

“Permitted Strategic Investment” means, a strategic Investment by Borrower in
the stock of another Person, subject to the limitations and satisfaction of the
conditions set forth below:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Investment and the proposed
Investment is consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Investment, other than
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of Borrower or its Subsidiaries as a result or such
Investment other than Permitted Liens,

(c) Borrower shall have Availability plus domestic Qualified Cash in an amount
equal to or greater than $10,000,000 immediately after giving effect to the
consummation of the proposed Investment,

(d) except in the case of a Smaller Strategic Investment, Borrower has provided
Agent with written notice of the proposed Investment at least 15 Business Days
prior to the anticipated closing date of the proposed Investment and, not later
than 5 Business Days prior to the anticipated closing date of the proposed
Investment, copies of any material documents relative to the proposed
Investment,

(e) the entity in which Borrower is making such Investment is engaged in the
business of Borrower and its Subsidiaries or a business reasonably related
thereto,

(f) except for a Smaller Strategic Investment, the subject stock or other
investment property is being acquired directly by a Loan Party, and, in
connection therewith, the applicable Loan Party shall have provided such
documents and instruments as requested by Agent to perfect Agent’s Lien therein,
and

(g) the purchase consideration payable in respect of all Permitted Strategic
Investments (including the proposed Investment, and including deferred payment
obligations and Indebtedness described in

 

24



--------------------------------------------------------------------------------

clause (p) of the definition of Permitted Indebtedness but excluding purchase
consideration consisting of the common Stock of Borrower) shall not exceed
$4,000,000 in the aggregate in any year (with unused amounts of such limit being
carried forward and added to the limit for the subsequent year) or $10,000,000
in the aggregate since the Closing Date.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Post-Contract Support Revenues” means, with respect to any period, all
“post-contract support” revenues of the Loan Parties earned during such period,
calculated on a basis consistent with the financial statements delivered to
Agent prior to the Closing Date.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit
and Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances; provided, however, that if
all of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Revolver Commitments had not been
terminated or reduced to zero and based upon the Revolver Commitments as they
existed immediately prior to their termination or reduction to zero.

 

25



--------------------------------------------------------------------------------

(c) with respect to a Lender’s obligation to make the Term Loan and right to
receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Term Loan, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan Commitments, and (ii) from and after the making of the Term
Loan, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan by (z) the principal amount of the Term Loan,
and

(d) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment plus the
outstanding principal amount of such Lender’s portion of the Term Loan, by
(z) the aggregate amount of Revolver Commitments of all Lenders plus the
outstanding principal amount of the Term Loan, and (ii) from and after the time
that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances plus the outstanding principal amount of such Lender’s portion
of the Term Loan, by (z) the outstanding principal amount of all Advances plus
the outstanding principal amount of the Term Loan; provided, however, that if
all of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Revolver Commitments had not been
terminated or reduced to zero and based upon the Revolver Commitments as they
existed immediately prior to their termination or reduction to zero.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
60 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, and which such
Deposit Account or Securities Account is the subject of a Control Agreement and
is maintained by a branch office of the bank or securities intermediary located
within the United States.

“Ramble” means Ramble Acquisition, LLC, a Delaware limited liability company.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrower or its Subsidiaries.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

 

26



--------------------------------------------------------------------------------

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended, and

(e) the Indebtedness that is refinanced, renewed or extended is not Indebtedness
under the 2010 Notes or the 2014 Notes.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Availability” means that the sum of (a) Availability, plus
(b) Qualified Cash exceeds $45,000,000.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.

“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Borrower (including
any payment in connection with any merger or consolidation involving Borrower)
or to the direct or indirect holders of Stock issued by Borrower in their
capacity as such (other than dividends or distributions payable in Stock (other
than Prohibited Preferred Stock) issued by Borrower), or (b) purchase, redeem,
or otherwise acquire or retire for value (including in connection with any
merger or consolidation involving Borrower) any Stock issued by Borrower.

 

27



--------------------------------------------------------------------------------

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Sabio” means Sabio Labs LLC, a California limited liability company.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrower and Guarantors to Agent.

“Service Agreement” means an agreement between Borrower and a Subsidiary of
Borrower which is a CFC pursuant to which Borrower agrees to pays to such
Subsidiary (i) transfer pricing charges among the Loan Party and such
Subsidiaries in respect of the sale of software products and the provision of
related professional services to end users, and (ii) charges related to internal
research and development services, maintenance support services, back-office
charges and matters ancillary thereto.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Silicon Correlation” means Silicon Correlation, Inc., a Delaware corporation.

“Smaller Acquisition” means an Acquisition where the total purchase
consideration (including deferred payment obligations and including
considerations consisting of the Stock of Borrower), is less than $5,000,000.

“Smaller Strategic Investment”, means a strategic Investment where the total
purchase consideration (including deferred payment obligations and including
consideration consisting of the stock of Borrower) is less than $2,000,000.

 

28



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Swing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Term Loan” has the meaning specified therefor in Section 2.2 of the Agreement.

“Term Loan Amount” means $15,000,000.

“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

 

29



--------------------------------------------------------------------------------

“Time Based License Fee Revenues” means, with respect to any period, all “time
based license fee” revenues of the Loan Parties earned during such period,
calculated on a basis consistent with the financial statements delivered to
Agent prior to the Closing Date.

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“TTM EBITDA” means, as of any date of determination, EBITDA of Borrower
determined on a consolidated basis in accordance with GAAP, for the 12 month
period most recently ended.

“TTM Recurring Revenue” means, as of any date of determination, the recurring
Post-Contract Support Revenues and Time Based License Fee Revenues for the 12
month period most recently ended prior to the date of determination.

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

 

30



--------------------------------------------------------------------------------

Schedule 3.1

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a) the Closing Date shall occur on or before June 1, 2010;

(b) Agent shall have received a letter duly executed by Borrower and each
Guarantor authorizing Agent to file appropriate financing statements in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests to be created by the Loan Documents;

(c) Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements;

(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i) the Agreement,

(ii) the Controlled Account Agreements,

(iii) the Security Agreement, together with the Patent Security Agreement and
the Trademark Security Agreement,

(iv) a disbursement letter executed and delivered by Borrower to Agent regarding
the extensions of credit to be made on the Closing Date, the form and substance
of which is satisfactory to Agent,

(v) the Fee Letter,

(vi) the Guaranty,

(vii) the Intercompany Subordination Agreement, and

(viii) a letter, in form and substance satisfactory to Agent, from Wells Fargo
Bank (“Existing Lender”) to Agent respecting the amount necessary to repay in
full all of the obligations of Borrower and its Subsidiaries owing to Existing
Lender and obtain a release of all of the Liens existing in favor of Existing
Lender in and to the assets of Borrower and its Subsidiaries, together with
termination statements and other documentation evidencing the termination by
Existing Lender of its Liens in and to the properties and assets of Borrower and
its Subsidiaries;

(e) Agent shall have received a certificate from the Secretary of Borrower
certifying (i) the resolutions of Borrower’s Board of Directors authorizing its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which Borrower is a party, specific officers of Borrower to execute
the same, and (ii) the incumbency and signatures of such specific officers of
Borrower;

(f) Agent shall have received copies of Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of Borrower;

 

1



--------------------------------------------------------------------------------

(g) Agent shall have received a certificate of status with respect to Borrower,
dated within 10 days of the Closing Date, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of Borrower, which
certificate shall indicate that Borrower is in good standing in such
jurisdiction;

(h) Agent shall have received certificates of status with respect to Borrower,
each dated within 30 days of the Closing Date, such certificates to be issued by
the appropriate officer of the jurisdictions (other than the jurisdiction of
organization of Borrower) in which its failure to be duly qualified or licensed
would constitute a Material Adverse Change, which certificates shall indicate
that Borrower is in good standing in such jurisdictions;

(i) Agent shall have received a certificate from the Secretary of each Guarantor
certifying (i) the resolutions of such Guarantor’s Board of Directors
authorizing its execution, delivery, and performance of the Loan Documents to
which such Guarantor is a party, specific officers of such Guarantor to execute
the same and (ii) the incumbency and signatures of such specific officers of
Guarantor;

(j) Agent shall have received copies of each Guarantor’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Guarantor;

(k) Agent shall have received a certificate of status with respect to each
Guarantor, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;

(l) Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;

(m) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.8, the form and substance of
which shall be satisfactory to Agent;

(n) Agent shall have received an opinion of Borrower’s and each Guarantor’s
counsel in form and substance satisfactory to Agent;

(o) Borrower shall have the Required Availability after giving effect to the
initial extensions of credit hereunder and the payment of all fees and expenses
required to be paid by Borrower on the Closing Date under this Agreement or the
other Loan Documents;

(p) Agent shall have completed its legal due diligence, including, but not
limited to a review of all material indebtedness, and the material contracts and
other material agreements of Borrower and its Subsidiaries, the results of which
shall be, in each case, reasonably satisfactory to Agent;

(q) Agent shall have completed all Patriot Act and OFA/PEP searches with respect
to each Loan Party, the results of which are satisfactory to Agent in its sole
discretion;

(r) Borrower shall have paid (i) all fees due to Agent or Lenders on the Closing
Date as set forth in the Fee Letter, and (ii) all Lender Group Expenses incurred
in connection with the transactions evidenced by this Agreement;

(s) Borrower and each of the Loan Parties shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or the other Loan Parties
of the Loan Documents or with the consummation of the transactions contemplated
thereby; and

 

2



--------------------------------------------------------------------------------

(t) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

3



--------------------------------------------------------------------------------

SCHEDULE 3.6

The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder at any time (or to extend any other credit hereunder) shall be subject
to the fulfillment, to the satisfaction of Agent (or waiver thereby), of each of
the post-closing covenants set forth below. Borrower shall, and shall cause its
Subsidiaries to, satisfy each of the post-closing covenants set forth below
within such covenant’s prescribed time period; provided that such covenants may
be waived and/or time periods extended by Agent in its sole discretion. Except
as otherwise provided in clause (c) below, Borrower’s failure to satisfy any
covenant within the prescribed time period shall constitute an Event of Default
under the Agreement.

(a) Borrower shall, within 2 Business Days of the Closing Date, deliver to Agent
all of the original certificates representing the shares of Stock pledged under
the Security Agreement with respect to each of the Pledged Companies set forth
on Schedule 6 attached thereto, together with a power endorsed in blank with
respect to each such certificate; provided, that copies of such certificates
shall be delivered to Agent on or before the Closing Date.

(b) Borrower shall, within 5 days of the Closing Date, (i) make a determination
as to which of the real property leases belonging to a Subsidiary that is a CFC,
as set forth in Schedule P-1 to the Agreement, are guaranteed by a Loan Party,
and (ii) deliver to Agent an updated Schedule P-1 with respect to such
determination.

(c) Borrower shall use commercially reasonable efforts to, within 45 days of the
Closing Date, deliver to Agent, a Collateral Access Agreement, in form and
substance satisfactory to Agent, with respect to the premises located at 1650
Technology Drive, San Jose, California.

(c) To the extent any Inactive Subsidiary has not been dissolved or otherwise
terminated within 60 days of the Closing Date, Borrower shall (i) deliver to
Agent all necessary documents to join such Inactive Subsidiary, as (x) a
Guarantor under the Guaranty, (y) an Obligor under the Intercompany
Subordination Agreement, and (z) a Grantor under the Security Agreement, and
(ii) deliver to Agent the original certificates representing the shares of Stock
pledged under the Security Agreement with respect to such Inactive Subsidiary,
together with powers endorsed in blank with respect to such certificates.



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth below at the following times in form
satisfactory to Agent:

 

as soon as available, but in any event within 45 days after the end of each
quarter (each such date, the “Quarterly Deadline”) during each of Borrower’s
fiscal years   

(a) an unaudited consolidated and consolidating balance sheet, income statement,
and statement of cash flow covering Borrower’s and its Subsidiaries’ operations
during such period,

 

provided, however, that if Borrower has filed any of the items listed in clause
(a) above in its Form 10-Q quarterly report with the SEC by the applicable
Quarterly Deadline, then Borrower shall (i) provide Agent written notice (in the
Compliance Certificate or elsewhere) by the applicable Quarterly Deadline that
Borrower has filed its 10-Q with the SEC (and attach a copy of its 10-Q to such
Compliance Certificate) and (ii) deliver to Agent by the applicable Quarterly
Deadline copies of any items listed in clause (a) above that were not filed with
the SEC,

 

provided further, however, that if Borrower has been granted an extension by the
SEC for the filing of a Form 10-Q quarterly report, Borrower shall deliver to
Agent (i) by the applicable Quarterly Deadline, all of the items listed in
clause (a) above, (ii) within 2 Business Days of receiving such extension, a
copy of such extension and the document that sets forth the extension date on
which Borrower is required to file the Form 10-Q, and (iii) on the date that the
10-Q quarterly report is filed with the SEC, a copy of the 10-Q that was filed
with the SEC, and

 

(b) Compliance Certificate along with the underlying calculations, including the
calculations to arrive at EBITDA to the extent applicable.

as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years (each such date, the “Annual Deadline”),   

(c) a consolidated and consolidating financial statements of Borrower and its
Subsidiaries for each such fiscal year, audited by Grant Thorton or other
independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications (including any (i) “going concern” or like
qualification or exception, (ii) qualification or exception as to the scope of
such audit, or (iii) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7.1), by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants’ letter to management);

 

provided, however, that if Borrower has filed any of the items listed in clause
(c) above in its Form 10-K annual report with the SEC by the applicable Annual
Deadline, then Borrower shall (i) provide Agent written notice (in the
Compliance Certificate or elsewhere) by the applicable Annual Deadline that
Borrower has filed its 10-K with the SEC (and attach a copy of its 10-K to such
Compliance Certificate) and (ii) deliver to Agent by the applicable Annual
Deadline copies of any items listed in clause (c) above that were not filed with
the SEC,

 

provided further, however, that if Borrower has been granted an extension by the
SEC for the filing of a Form 10-K annual report, Borrower shall deliver to Agent
(i) by the applicable Annual Deadline, unaudited consolidated and consolidating
financial statements of Borrower and its Subsidiaries for such fiscal year (such

 

1



--------------------------------------------------------------------------------

  

unaudited financial statements to include a balance sheet, income statement, and
statement of cash flow), (ii) by the earlier of (A) the date that is 90 days
after the end of such fiscal year, and (B) the date that the Form 10-K annual
report is filed with the SEC, notice of all of the items listed in clause (c)
above that are filed with the SEC (if any) and copies of all of the items listed
in clause (c) above that were not filed with the SEC, (iii) within 2 Business
Days of receiving such extension, a copy of such extension and the document that
sets forth the extension date on which Borrower is required to file the Form
10-K, and (iv) on the date that the 10-K annual report is filed with the SEC, a
copy of the 10-K that was filed with the SEC, and

 

(d) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable, and

 

(e) a detailed calculation of Excess Cash Flow.

as soon as available, but in any event within 30 days after the start of each of
Borrower’s fiscal years,    (f) copies of Borrower’s Projections, in form and
substance consistent with the Projections delivered to Agent on February 2,
2010, for the remaining term of the Agreement, year by year, and for the
forthcoming fiscal year, quarter by quarter, certified by the chief financial
officer of Borrower as being such officer’s good faith estimate of the financial
performance of Borrower during the period covered thereby. if and when filed by
Borrower,   

(g) written notice of the filing of any Form 8-K current reports,

 

(h) subject to clauses (a) and (c) above, copies of any other filings relating
to the business, operations, results of operations, assets, liabilities or
financial condition of Borrower or any of its Subsidiaries made by Borrower with
the SEC, and

 

(i) any other information that is provided by Borrower to its shareholders
generally.

promptly, but in any event within 5 Business Days after Borrower has knowledge
of any event or condition that constitutes a Default or an Event of Default,   
(j) notice of such event or condition and a statement of the curative action
that the Borrower proposes to take with respect thereto. promptly after the
commencement thereof, but in any event within 5 Business Days after the service
of process with respect thereto on Borrower or any of its Subsidiaries,    (k)
notice of all actions, suits, or proceedings brought by or against Borrower or
any of its Subsidiaries before any Governmental Authority which reasonably could
be expected to result in a Material Adverse Change. upon the request of Agent,
   (l) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.

 

2



--------------------------------------------------------------------------------

SCHEDULE 4.1(b)

Capitalization of Borrower

 

Notes, Warrants, Options & RSUs

   Number of Shares

Convertible Notes -2%

   1,550,000

Convertible Notes -6%

   14,827,222

Outstanding Warrants

   0

RSUs Outstanding

   2,294,947

Options Outstanding

   9,245,705

Options Available for Grant

   2,357,905     

Total Notes, Warrants, Options & RSUs

   30,275,779     



--------------------------------------------------------------------------------

SCHEDULE 4.1(c)

Capitalization of Borrower’s Subsidiaries

 

    

Subsidiary [Country]

  

Authorized Shares/
Membership Interest

  

Outstanding Shares

  

Ownership

   Percentage
Ownership by
Borrower   1.    Magma Services, Inc.    3,000 common shares.    1,000 common
shares.    Magma Design Automation, Inc. holds 1,000 common shares.    100 %  2.
   Ramble Acquisition LLC    Membership interest.    Not applicable.    Magma
Design Automation, Inc. is the sole member.    100 %  3.    Sabio Labs LLC   
Membership interest.    Not applicable.    Magma Design Automation, Inc. is the
sole member.    100 %  4.    Aplus Design Technologies, Inc.    1,000 common
shares.    1,000 common shares.    Magma Design Automation, Inc. holds 1,000
common shares.    100 %  5.    Silicon Correlation, Inc.    100 common shares.
   100 common shares.    Magma Design Automation, Inc. holds 100 common shares.
   100 %  6.    Beijing Magma Design Automation Co., Ltd. [China]    Common
shares. No amount specified.    Not applicable.    Magma Design Automation, Inc.
as Investor, is the “sole shareholder.”    100 %  7.    Magma Design Automation
B.V. [The Netherlands]    8,000 common shares.    1,601 common shares.    MDA
Netherlands C.V. holds 1,601 common shares.    100 %  8.    Magma Design
Automation Cayman Ltd. [Cayman Islands]    50,000 common shares.    1,000 common
shares.    MDA Netherlands C.V. holds 1,000 common shares.    100 %  9.    Magma
Design Automation Corp. (Canada) [Canada]    100,000 common shares; company has
power to attach preferred rights.    100 common shares.    Magma Design
Automation, Inc. holds 100 common shares.    100 % 



--------------------------------------------------------------------------------

    

Subsidiary [Country]

  

Authorized Shares/
Membership Interest

  

Outstanding Shares

  

Ownership

  

Percentage
Ownership by
Borrower

10.    Magma Design Automation GmbH [Germany]    1 common share.    1 common
share.    Magma Design Automation, Inc. holds 1 common share.    100% 11.   
Magma Design Automation India Private Limited [India]    1,000,000 common
shares.    905,205 common shares.   

Magma Design Automation, Inc. holds 905,203 common shares.

Magma Design Automation Inc.

Taiwan Limited holds 1 share.

Magma Services, Inc. holds 1 share.

   100% 12.    Magma Design Automation, K.K. [Japan]    800 common shares.   
223 common shares.    Magma Design Automation, Inc. holds 223 common shares.   
100% 13.    Magma Design Automation Ltd. [U.K.]    100,000 common shares.   
1,000 common shares.    Magma Design Automation B.V. holds 1,000 common shares.
   100% 14.    Magma Design Automation Ltd. [Israel]    38,000 common shares.   
1,000 common shares.    Magma Design Automation, Inc. holds 1,000 common shares.
   100% 15.    Magma Design Automation SARL [France]    750 membership
interests.    750 membership interests.    Magma Design Automation B.V. holds
750 membership interests.    100% 16.    Magma Design Automation Taiwan Limited
[Taiwan]    Common shares. No amount specified.    Not applicable.    Magma
Design Automation, as Investor, is the “sole shareholder.”    100% 17.    Magma
Korea, Inc. [South Korea]   

1,000,000 common shares;

preferred stock authorized.

   647,500 common shares.    Magma Design Automation, Inc. holds 647,500 common
shares.    100% 18.    MDA Netherlands C.V.    Limited and general partnership
interests.    Not applicable.   

Magma Design Automation, Inc. is Limited Partner.

Magma Services, Inc. is General Partner.

   100%



--------------------------------------------------------------------------------

SCHEDULE 4.6(a)

States of Organization

 

    

Name [Country]

  

Jurisdiction of
Organization

(Date Organized)

1.    Magma Design Automation, Inc.   

DE

(04/01/1997)

2.    Magma Services, Inc.   

DE

(05/17/2004)

3.    Ramble Acquisition LLC*   

DE

(09/05/2007)

4.    Sabio Labs LLC*   

CA

(12/20/2007)

5.    Aplus Design Technologies, Inc.*   

CA

(06/03/2003)

6.    Silicon Correlation, Inc.**   

DE

(10/14/2003)

7.    Beijing Magma Design Automation Co., Ltd.   

China

(12/12/2003

8.    Magma Korea, Inc.   

South Korea

(10/06/2000)

9.    Magma Design Automation B.V.   

The Netherlands

(4/11/2000)

10.    Magma Design Automation Cayman Ltd.   

Cayman Islands

(03/23/2005)

11.    Magma Design Automation Corp. (Canada)   

Canada

(04/24/2001)

12.    Magma Design Automation GmbH   

Germany

(08/29/99)

13.    Magma Design Automation India Private Limited   

India

(03/21/2003)

14.    Magma Design Automation Ltd. [U.K.]   

United Kingdom

(05/12/1999)

15.    Magma Design Automation Ltd. [Israel]   

Israel

(08/24/1999)



--------------------------------------------------------------------------------

16.    Magma Design Automation SARL   

France

(04/17/2004)

17.    Magma Design Automation Inc. Taiwan Limited   

Taiwan

(02/19/2003)

18.    Magma Design Automation, K.K.   

Japan

(07/22/1999)

19.    MDA Netherlands C.V.   

The Netherlands

10/24/05

 

* Dissolution proceedings will be initiated.

** Dissolution proceedings have been initiated.



--------------------------------------------------------------------------------

SCHEDULE 4.6(b)

Chief Executive Offices

The Chief Executive Office of the Loan Parties and each of their Subsidiaries is
the following:

1650 Technology Drive, San Jose, CA 95110 (Santa Clara County).



--------------------------------------------------------------------------------

SCHEDULE 4.6(c)

Organizational Identification Numbers

 

    

Name [Country]

  

Corporate ID

Federal ID

1.    Magma Design Automation, Inc.   

Corp: 2735304

Fed: 77-0454924

2.    Magma Services, Inc.   

ID: 3804188

Fed: 20-1216088

3.    Ramble Acquisition LLC*    ID: 4419735 4.    Sabio Labs LLC*    Corp:
200735410324 5.    Aplus Design Technologies, Inc.*   

Corp: C2537987

Fed: 04-3762079

6.    Silicon Correlation, Inc.**   

Corp: 2763347

Fed: 74-2840958

7.    Beijing Magma Design Automation Co., Ltd.    N/A 8.    Magma Korea, Inc.
   N/A 9.    Magma Design Automation B.V.    Fed: 98-0479245 10.    Magma Design
Automation Cayman Ltd.    Fed: 98-0479246 11.    Magma Design Automation Corp.
(Canada)    N/A 12.    Magma Design Automation GmbH    Fed: 98-0479249 13.   
Magma Design Automation India Private Limited    N/A 14.    Magma Design
Automation Ltd [U.K.]    Fed: 98-0479247 15.    Magma Design Automation Ltd.
[Israel]    N/A 16.    Magma Design Automation SARL    Fed: 98-0479248 17.   
Magma Design Automation Inc. Taiwan Limited    N/A 18.    Magma Design
Automation, K.K.    N/A 19.    MDA Netherlands C.V.    Fed: 98-0479241

 

* Dissolution proceedings will be initiated.

** Dissolution proceedings have been initiated.



--------------------------------------------------------------------------------

SCHEDULE 4.6(d)

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

SCHEDULE 4.7(b)

Litigation

 

I. Unlawful Termination Claim; Labour Court, Munich, Germany

 

  (a) Parties: Plaintiff – Harold Weiss; Defendant: Magma Design Automation,
Inc.; Magma Design Automation GmbH

 

  (b) Nature: Unlawful termination claim

 

  (c) Status: Pending

 

  (d) Not covered by liability insurance



--------------------------------------------------------------------------------

SCHEDULE 4.12

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 4.13

Intellectual Property

 

    

Owner

  

Patent

  

Country

  

Date Filed

  

Serial No.

  

Patent
No./Status

  

Issue Date

1.    Magma Design Automation, Inc.    Creating Optimized Physical
Implementations from High-Level Descriptions of Electronic Design Using
Placement-based Information    U.S.    08/08/2000    09/634927    6360356   
03/19/2002 2.    Magma Design Automation, Inc.    Method for Storing Multiple
Levels of Design Data in a Common Database    U.S.    04/27/1999    09/300540   
6505328    01/07/2003 3.    Magma Design Automation, Inc.    Method and
Apparatus for Calculation of Crosstalk Noise in Integrated Circuits    U.S.   
03/29/2001    09/823085    7013253    03/14/2006 4.    Magma Design Automation,
Inc.    System and Method for Placement of Dummy Metal Fills While Preserving
Device Matching and/or Limiting Capacitance Increase    U.S.    05/30/2002   
10/158617    6904581    06/07/2005 5.    Magma Design Automation, Inc.   
Generalized Theory of Logical Effort for Look-up Table Based Delay Models   
U.S.    04/21/1999    09/295938    6253361    06/26/2001 6.    Magma Design
Automation, Inc.    Optimization of Abutted-pin Hierarchical Physical Design   
U.S.    11/15/2000    09/714722    6857116    02/15/2005 7.    Magma Design
Automation, Inc.    Facilitating Verification in Abutted-pin Hierarchical
Physical Design    U.S.    03/22/2002    10/104786    6757874    06/29/2004



--------------------------------------------------------------------------------

8.    Magma Design Automation, Inc.    Optimization of the Top Level in
Abutted-pin Hierarchical Physical Design    U.S.    03/22/2002    10/104960   
6865721    03/08/2005 9.    Magma Design Automation, Inc.    Circuit
Optimization with Posynomial Function F Having an Exponent of a First Design
Parameter    U.S.    12/22/2004    11/021278    7458041    11/25/2008 10.   
Magma Design Automation, Inc.    Signal Flow Driven Circuit Analysis and
Partitioning Technique    U.S.    6/13/2006    11/452,542   

7,448,003

B2

   11/4/2008 11.    Magma Design Automation, Inc.    Creating Optimized Physical
Implementations from High-Level Descriptions of Electronic Design using
Placement Based Information    U.S.    1/30/1998    09/015,602    6,145,117   
11/7/2000 12.    Magma Design Automation, Inc.    IC Test Software System for
Mapping Logical Functional Test Data of Logic Integrated Circuits to Physical
Representation    U.S.    11/13/1998    09/192,164   

6,185,707

B1

   2/6/2001 13.    Magma Design Automation, Inc.    Method of Optimizing
Placement and Routing of Edge Logic in Pad Ring Layout Design    U.S.   
10/3/2002    10/264,691    7,117,469    10/3/2006 14.    Magma Design
Automation, Inc.    Method of Generating the Pad Ring Layout Design Using
Automation    U.S.    10/3/2002    10/264,680    6,823,501    11/23/2004 15.   
Magma Design Automation, Inc.    Floorplanning a Hierarchical Physical Design to
Improve Placement and Routing    U.S.    4/23/2004    10/831,700    7,155,693   
12/26/2006 16.    Magma Design Automation, Inc.    Method of Customizing and
Using Maps in Generating Pad Ring Layout Design    U.S.    10/3/2002   
10/264,679    6,734,046    5/11/2004



--------------------------------------------------------------------------------

17.    Magma Design Automation, Inc.    Method and System for Implementing a
Graphical User Interface for Defining and Linking Multiple Attach Points for
Multiple Blocks of an Integrated Circuit Netlist    U.S.    7/18/2001   
09/909,050    6,564,363    5/13/2003 18.    Magma Design Automation, Inc.    CAD
Driven Microprobe Integrated Circuit Tester    U.S.    5/19/1989    07/354,268
   5,030,907    7/9/1991 19.    Magma Design Automation, Inc.    Creating a
Power Distribution Arrangement with Tapered Metal Wires for a Physical Design   
U.S.    5/26/2004    10/855,539    7,185,305    2/27/2007 20.    Magma Design
Automation, Inc.    Method and System for Implementing a User Interface for
Performing Physical Design Operations on an Integrated Circuit Netlist    U.S.
   11/15/2000    09/714,296    6,557,153    4/29/2003 21.    Magma Design
Automation, Inc.    Contact Sensing for Integrated Circuit Testing    U.S.   
5/21/1990    07/527,661    5,019,771    5/28/1991 22.    Magma Design
Automation, Inc.    System and Method for Limiting Increase in Capacitance Due
to Dummy Metal Fills Utilized for Improving Planar Profile Uniformity    U.S.   
3/12/2002    10/097,978    6,751,785    6/15/2004 23.    Magma Design
Automation, Inc.    Method of Automating the Manipulation and Displaying of Sets
of Wafer Yield Data Using a User Interface Smart Macro    U.S.    12/19/1997   
08/994,996    6,088,712    7/11/2000 24.    Magma Design Automation, Inc.   
Optimizing Locations of Pins for Blocks in a Hierarchical Physical Design by
Using Physical Design Information of a Prior Hierarchical Physical Design   
U.S.    5/26/2004    10/855,667   

7,114,142

B1

(revived)

   9/26/2006



--------------------------------------------------------------------------------

25.    Magma Design Automation, Inc.    Creating Optimized Physical
Implementations from High-Level Descriptions of Electronic Design using
Placement Based Information    U.S.    12/28/2001    10/040,852    7,143,367   
11/28/2006 26.    Magma Design Automation, Inc.    Methods and Systems for
Mixed-Mode Synthesis in Electronic Design Automation    U.S.    6/1/2005   
11/140,914    7,409,658    8/5/2008 27.    Magma Design Automation, Inc.   
Method and System for Implementing a Graphical User Interface for Depicting
Loose Fly Line Interconnections Between Multiple Blocks of an Integrated Circuit
Netlist    U.S.    7/18/2001    09/908,957    6,553,554    4/22/2003 28.   
Magma Design Automation, Inc.    Method and System for Maintaining Element
Abstracts of an Integrated Circuit Netlist Using a Master Library File and
Modifiable Master Library File    U.S.    7/18/2001    09/909,354    6,564,364
   5/13/2003 29.    Magma Design Automation, Inc.    Method and System for
Automatically Generating Dependency Graphs From High Level Physical Design
Stages    U.S.    11/13/2000    09/712,418    6,574,788    6/03/2003 30.   
Magma Design Automation, Inc.    Representing the Design of a Sub-Module in a
Hierarchical Integrated Circuit Design & Analysis System    U.S.    6/10/2002   
10/167,293    7,103,863


B2

   9/5/2006 31.    Magma Design Automation, Inc.    Efficient Layout Strategy
for Automated Design Layout Tools    U.S.    4/7/2002    10/118,692    6,802,050


B2

   10/5/2004 32.    Magma Design Automation, Inc.    Method for Providing
Convex, Piecewise-Linear Expression for Multiple Variable System    U.S.   
12/30/1999    09/475,734    6,813,590


B1

   11/2/2004



--------------------------------------------------------------------------------

33.    Magma Design Automation, Inc.    Analog Circuit Power Distribution
Circuits and Design Methodologies for Producing Same    U.S.    5/25/2003   
10/444,602    7,013,436    3/14/2006 34.    Magma Design Automation, Inc.   
Method for Design of Oscillator Delay Stage and Corresponding Applications   
U.S.    1/21/2003    10/348,723    7,039,885    5/2/2006 35.    Magma Design
Automation, Inc.    Delay Stage for Oscillator Circuit and Corresponding
Applications    U.S.    1/21/2003    10/348,822    7,102,449    9/5/2006 36.   
Magma Design Automation, Inc.    Method and Apparatus for Automatic Layout of
Circuit Structures    U.S.    4/7/2002    10/119,326    6,789,246
B1    9/7/2004 37.    Magma Design Automation, Inc.    Aggregate Sensitivity for
Statistical Static Timing Analysis    U.S.    6/12/2006    11/451,905   
7,458,049    11/25/2008 38.    Magma Design Automation, Inc.    Subgrid Detailed
Routing    U.S.    4/28/1999    09/301,143    6,507,941    1/14/2003 39.   
Magma Design Automation, Inc.    Method for Generating Design Constraints For
Modules In A Hierarchical Integrated Circuit Design System    U.S.    6/10/2002
   10/166944    6,845,494    1/18/2005 40.    Magma Design Automation, Inc.   
Lithographically Optimized Placement Tool (Smart RDR)    U.S.    3/9/2006   
11/372,557    7,434,188
B1    10/7/2008 41.    Magma Design Automation, Inc.    Method and Apparatus for
Automatic Analog/Mixed Signal System Design Using Geometric Programming    U.S.
   4/7/2002    10/118,672    6,954,921
B1    10/11/2005



--------------------------------------------------------------------------------

42.    Magma Design Automation, Inc.    Method of Estimating Performance of
Integrated Circuit Designs Using State Point Identification    U.S.    6/29/2004
   10/882,003,
continuation
of 6,851,095,
a divisional
of 6,499,129    7,117,461
B1    10/3/2006 43.    Magma Design Automation, Inc.    Reduced Architecture
Processing Paths    U.S.    3/29/2004    10/812,579
Provisional
Patent
Application
No.
60/458,910    7,137,082
B1    11/14/2006 44.    Magma Design Automation, Inc.    Capacitor Structure and
Automated Design Flow for Incorporating Same    U.S.    9/5/2003    10/656,793
   6,963,122    11/8/2005 45.    Magma Design Automation, Inc.    Automated
Design of Parallel Drive Standard Cells    U.S.    9/20/1999    09/399,986   
6,496,965    12/17/2002 46.    Magma Design Automation, Inc.    Method of
Estimating Performance of Integrated Circuit Designs    U.S.    7/21/1999   
09/357,940    6,499,129
B1    12/24/2002 47.    Magma Design Automation, Inc.    Design-Manufacturing
Interface via a Unified Model    U.S.    10/7/2003    10/680,592    7,155,689   
12/26/2006 48.    Magma Design Automation, Inc.    Method and System for
Creating Electronics Circuitry    U.S.    6/4/1998    09/090,457    6,327,557
B1    12/4/2001 49.    Magma Design Automation, Inc.    Automatic Phase Lock
Loop Design Using Geometric Programming    U.S.    3/26/2004    10/810,444   
7,304,544
B2    12/4/2007



--------------------------------------------------------------------------------

50.

   Magma Design Automation, Inc.    Method of Incremental Recharacterization to
Estimate Performance of Integrated Designs    U.S.    11/24/2001    09/999,222
   6,851,095 B1    2/1/2005

51.

   Magma Design Automation, Inc.    Method for Determining Control Line Routing
for Components of an Integrated Circuit    U.S.    4/15/1999    09/293,488   
6,687,892 B1    2/3/2004

52.

   Magma Design Automation, Inc.    System and Method for Estimating Capacitance
of Wires Based On Congestion Information    U.S.    5/26/2000    09/579,966   
6,519,745    2/11/2003

53.

   Magma Design Automation, Inc.    Method of Vector Generation For Estimating
Performance of Integrated Circuit Designs    U.S.    6/29/2004    10/881,832   
7,000,202 B1    2/14/2006

54.

   Magma Design Automation, Inc.    Method of Using Strongly Coupled Components
to Estimate Integrated Circuit Performance    U.S.    6/29/2004    10/880,649   
7,337,416    2/26/2008

55.

   Magma Design Automation, Inc.    Rapid Parameter Passing Between Multiple
Program Portions for Efficient Procedural Interaction with Minimum Calls and/or
Call Backs.    U.S.    5/22/2001    09/863,809    6,862,600    3/1/2005

56.

   Magma Design Automation, Inc.    Parametric Timing Analysis    U.S.   
1/31/2005    11/048,287    7,346,874    3/18/2008

57.

   Magma Design Automation, Inc.    Method of Estimating Performance of
Integrated Circuit Designs By Finding Scalars For Strongly Coupled Components   
U.S.    6/29/2004    10/881,195    7,340,698    3/4/2008

58.

   Magma Design Automation, Inc.    Flow Definition Language for Designing
Integrated Circuit Implementation Flows    U.S.    5/26/2004    10/856,268   
7,353,488 B1    4/1/2008



--------------------------------------------------------------------------------

59.

   Magma Design Automation, Inc.    Asynchronous Control Of Memory Self Test   
U.S.    6/4/2004    10/861,247    7,203,873 B1    4/10/2007

60.

   Magma Design Automation, Inc.    Timing Optimization in Presence of
Interconnect Delays    U.S.    4/27/1999    09/300,557    6,553,338    4/22/2003

61.

   Magma Design Automation, Inc.    Method and Apparatus for Routing an
Integrated Circuit    U.S.    4/7/2002    10/118,673    6,877,148 B1    4/5/2005

62.

   Magma Design Automation, Inc.    Modeling Interconnected Propogation Delay
for an Integrated Circuit Design    U.S.    4/19/2004    10/827,791    7,213,221
B1    5/1/2007

63.

   Magma Design Automation, Inc.    Aplus Patent: Methodology and Applications
of Timing-Driven Logic Resynthesis for VLSI Circuits    U.S.    1/2/2001   
09/754,406    7,219,048    5/15/2007

64.

   Magma Design Automation, Inc.    Reduction of Cross-Talk Noise in VLSI
Circuits    U.S.    2/10/2004    10/776,402    7,058,907    6/6/2006

65.

   Magma Design Automation, Inc.    Optimal Simultaneous Design and Floor
Planning of Integrated Circuit    U.S.    4/25/2001    09/843,486    7,065,727
   6/20/2006

66.

   Magma Design Automation, Inc.    Automatic Phase Lock Loop Design Using
Geometric Programming    U.S.    4/7/2002    10/119,347    6,909,330 B2   
6/21/2005

67.

   Magma Design Automation, Inc.    Apparatus for Optimized Constraint
Characterization with Degradation Options and Associated Methods    U.S.   
7/13/2001    09/904,463    6,584,598 B2    6/24/2003

68.

   Magma Design Automation, Inc.    Method for Forming a Relative Placement of
Components of an Integrated Circuit Using a Structural Similarity Group    U.S.
   4/15/1999    09/293,500    6,584,605 B1    6/24/2003



--------------------------------------------------------------------------------

69.

   Magma Design Automation, Inc.    Redundantly Tied Metal Fill for IR-Drop and
Layout Density Optimization    U.S.    6/4/2004    10/861,812    7,240,314 B1   
7/3/2007

70.

   Magma Design Automation, Inc.    System and Method for Performing
Assertion-Based Analysis of Circuit Designs    U.S.    3/17/2000    09/528,088
   6,591,402 B1    7/8/2003

71.

   Magma Design Automation, Inc.    Interconnect Model Compiler    U.S.   
11/7/2000    09/707,757    6,766,506    7/20/2004

72.

   Magma Design Automation, Inc.    Method for Forming a Structural Similarity
Group from a Netlist of an Integrated Circuit    U.S.    4/15/1999    09/293,484
   6,606,737 B1    8/12/2003

73.

   Magma Design Automation, Inc.    Method for Modifying Placement of Components
of an Integrated Circuit by Analyzing Resources of Adjacent Components    U.S.
   4/15/1999    09/293,640    6,434,734 B1    8/13/2002

74.

   Magma Design Automation, Inc.    Method and Apparatus for Efficient
Semiconductor Process Evaluation    U.S.    4/10/2003    10/412,535    7,093,205
B2    8/15/2006

75.

   Magma Design Automation, Inc.    Method for Determining Cleanup Line Routing
for Components of an Integrated Circuit    U.S.    4/15/1999    09/293,485   
6,438,736 B1    8/20/2002

76.

   Magma Design Automation, Inc.    Method for Determining BUS Line Routing for
Components of an Integrated Circuit    U.S.    4/15/1999    09/293,638   
6,430,734 B1    8/6/2002

77.

   Magma Design Automation, Inc.    Method for Storing Multiple Levels of Design
Data in a Common Database    U.S.    5/1/2008    12/113,834       Pending



--------------------------------------------------------------------------------

78.

   Magma Design Automation, Inc.    Sensitivity-Current-Based Approach for
Equivalent Waveform Propagation in the Presence of Noise for Static Timing
Analysis    U.S.    11/1/2005    11/264,919       Pending

79.

   Magma Design Automation, Inc.    Placement-Driven Physical-Hierarchy
Generation    U.S.    4/12/2007    11/734,757       Pending

80.

   Magma Design Automation, Inc.    Relative Floorplanning for Improved
Integrated Circuit Design (Anaconda #7)    U.S.    5/14/2007    11/748,416      
Pending

81.

   Magma Design Automation, Inc.    Hybrid Rule-Based and Model-Based
Semiconductor Layout Verification/Correction    U.S.    11/13/2006    11/559,038
      Pending

82.

   Magma Design Automation, Inc.    Lithography Aware Leakage Analysis    U.S.
   7/20/2007    11/781,043       Pending

83.

   Magma Design Automation, Inc.    Method for Identifying Peak Power
Consumption    U.S.    11/17/2006    11/561,214       Pending

84.

   Magma Design Automation, Inc.    Method and Apparatus for Built-in Power
Gating    U.S.    3/19/2008    12/051,780       Pending

85.

   Magma Design Automation, Inc.    A Method for Automated Clock Gating to Save
Power    U.S.    5/28/2008    12/128,554       Pending

86.

   Magma Design Automation, Inc.    Method for Repeated Block Timing Analysis   
U.S.    5/29/2008    12/128,919       Pending

87.

   Magma Design Automation, Inc.    Method for Repeated Block Modification for
Chip Routing    U.S.    5/30/2008    12/129,916       Pending

88.

   Magma Design Automation, Inc.    Method for Multi-Cycle Path and False Path
Clock Gating    U.S.    7/10/2007    60/948,760       Pending

 



--------------------------------------------------------------------------------

89.

   Magma Design Automation, Inc.    Method for Multi-Cycle Path and False Path
Clock Gating    U.S.    7/9/2008    12/170,354       Pending

90.

   Magma Design Automation, Inc.    Lithography Aware Timing Analysis    U.S.   
7/20/2007    11/781,054       Pending

91.

   Magma Design Automation, Inc.    Method for Structured Placement Cluster
Optimization    U.S.    11/30/2007    60/991,566       Pending

92.

   Magma Design Automation, Inc.    Redundant Via Insertion for Circuit Designs
   U.S.    6/16/2008    12/140,127       Pending

93.

   Magma Design Automation, Inc.    Timing Analysis Using Statistical On-Chip
Variation    U.S.    6/6/2008    12/135,031       Pending

94.

   Magma Design Automation, Inc.    A Method for Optimized Automatic Clock
Gating    U.S.    5/28/2008    12/128,574       Pending

95.

   Magma Design Automation, Inc.    Multi-threaded Global Routing    U.S.   
6/5/2008    12/156,963       Pending

96.

   Magma Design Automation, Inc.    Structured Placement for Bit Slices    U.S.
   6/7/2008    61/131,158       Pending

97.

   Magma Design Automation, Inc.    Failure Analysis Using Design Rules    U.S.
   1/30/2010    61/299,952       Pending

98.

   Magma Design Automation, Inc.    Signal Tracing Through Boards and Chips   
U.S.    2/2/2010    61/300,662       Pending

99.

   Magma Design Automation, Inc.    Systems and Methods for Package Aware
Planning of Integrated Circuits    U.S.    1/28/2008    12/020,980       Pending

100.

   Magma Design Automation, Inc.    Systems and Methods for Signal Integrity
Analysis for Co-Design of Chip Packages and Integrated Circuits    U.S.   
1/28/2008    12/021,053       Pending



--------------------------------------------------------------------------------

101.

   Magma Design Automation, Inc.    Dynamic Push for Topological Routing of
Semiconductor Packages    U.S.    6/6/2008    12/134,849       Pending

102.

   Magma Design Automation, Inc.    Novel Optimization for a Circuit Design   
U.S.    9/12/2007    11/900,749       Pending

103.

   Magma Design Automation, Inc.    Novel Optimization for a Circuit Design   
U.S.    9/12/2007    11/900,856       Pending

104.

   Magma Design Automation, Inc.    Automated Circuit Design Wing Active Set
Solving Process    U.S.    8/20/2008    12/195,326       Pending

105.

   Magma Design Automation, Inc.    A Parser for Signomial and Geometric
Programs    U.S.    11/19/2007    11/986,253       Pending

106.

   Magma Design Automation, Inc.    Creating Optimized Physical Implementations
from High-Level Descriptions of Electronic Design using Placement Based
Information    U.S.    11/1/2005    11/262,736       Pending

107.

   Magma Design Automation, Inc.    Rule-Based Design Consultant and Method for
Integrated Circuit Design    U.S.    6/1/2005    11/141,386       Pending

108.

   Magma Design Automation, Inc.    Novel Optimization for Circuit Design   
U.S.    12/22/2004    11/021,278       Pending

109.

   Magma Design Automation, Inc.    Behavorial Circuit Modeling for Geometric
Programming    U.S.    4/5/2002    10/118,221       Pending

110.

   Magma Design Automation, Inc.    Subgrid Detailed Routing    Taiwan   
5/4/2000    89108044    157350    10/4/2002

111.

   Magma Design Automation    Generalized Theory of Logical Effort for Look-Up
Table Based Delay Models Using Capacitance Ratio    Taiwan    4/24/2000   
89107586    NI-154635    5/1/2002



--------------------------------------------------------------------------------

112.

   Magma Design Automation    A Method for Automated Clock Gating to Save Power
   PCT    5/29/2008   

PCT/US2008

/065120

      Pending

113.

   Magma Design Automation       Korea    6/10/2002    10-2003-7016098      
Pending

114.

   Magma Design Automation    System and Method for Placement of Dummy Metal
Fills While Preserving Device Matching and/or Limiting Capacitance Increase   
Korea    3/12/2003    2005007440, KR 20047014       Pending

115.

   Magma Design Automation    Method for Storing Multiple Levels of Design in a
Common Database    Japan    4/24/2000    2000/614166       Pending

116.

   Magma Design Automation       Japan    6/10/2002    2003-504289       Pending

117.

   Magma Design Automation    IC Test Software System for Mapping Logical
Functional Test Data of Logic Integrated Circuits to Physical Representation   
Japan    11/12/1999    JP 2000-583043       Pending

118.

   Magma Design Automation    Creating Optimized Physical Implementations from
High-Level Descriptions of Electronic Design using Placement Based Information
   Japan    1/29/1999    H11-539,572       Pending

119.

   Magma Design Automation    Representing the Design of a Sub-Module in a
Hierarchical Integrated Circuit Design & Analysis System    India    6/10/2002
  

1630/KOLN

P/2003

      Pending

120.

   Magma Design Automation    Representing the Design of a Sub-Module in a
Hierarchical Integrated Circuit Design & Analysis System    Europe    6/10/2002
   2739817.1       Pending

121.

   Magma Design Automation       Europe    6/10/2002    2739816.3       Pending

 



--------------------------------------------------------------------------------

Trademark Registrations and Applications

 

    

Grantor

  

Name

  

Country

  

Status

   Appl. Date   

Serial
Number

  

Reg. Number

  

Reg. Date

1.

   Magma Design Automation, Inc.    Blast Chip*    U.S.    Registered   
04/04/01    76/235,370    2525005    1/1/02

2.

   Magma Design Automation, Inc.    Blast Fusion    U.S.    Registered   
10/06/00    76/142,309    2,685,321    2/11/03

3.

   Magma Design Automation, Inc.    Blast Noise    U.S.    Registered   
04/03/01    76/235,375    2,578,110    6/11/02

4.

   Magma Design Automation, Inc.    Blast RTL    U.S.    Registered    04/04/01
   76/235,371    2,578,109    6/11/02

5.

   Magma Design Automation, Inc.    Blast Speed*    U.S.    Registered   
04/02/99    75/673,781    2,483,136    8/28/01

6.

   Magma Design Automation, Inc.    Blast Wrap*    U.S.    Registered   
04/02/99    75/673.783    2,483,137    8/28/01

7.

   Magma Design Automation, Inc.    Cellrater    U.S.    Registered      
7542232    2,489,497    9/11/01

8.

   Magma Design Automation, Inc.    Fixed Timing    U.S.    Registered   
06/16/99    75/729,068    2,424,209    1/23/01

9.

   Magma Design Automation, Inc.    Magma    U.S.    Registered    09/03/98   
75/547,154    2,419,729    1/9/01



--------------------------------------------------------------------------------

10.

   Magma Design Automation, Inc.    Magma and Design    U.S.    Registered   
02/19/99    75/643,648    2413577    12/19/00

11.

   Magma Design Automation, Inc.    MEGALAB    U.S.    Registered    07/13/94   
   1,904,292    7/11/1995

12.

   Magma Design Automation, Inc.    MEGALAB w/Design    U.S.    Registered   
03/27/97       2,520,407    12/18/2001

13.

   Magma Design Automation, Inc.    Melting Logical & Physical Design*    U.S.
   Registered    09/03/98    75/547,152    2388444    9/19/00

14.

   Magma Design Automation, Inc.    Memrater    U.S.    Registered    09/05/02
   78/161,000    2,732,322    7/1/03

15.

   Magma Design Automation, Inc.    MOLTEN    U.S.    Registered    12/09/98   
75/604,186    2,574,096    5/28/02

16.

   Magma Design Automation, Inc.    PCX    U.S.    Registered    05/13/99   
75705887    2,678,480    1/21/03

17.

   Magma Design Automation, Inc.    PD Builder*    U.S.    Registered   
03/31/03    76-502,466    2,913,678    12/21/04

18.

   Magma Design Automation, Inc.    PD Shell*    U.S.    Registered    03/31/03
   76-502,467    3,066,320    3/7/06

19.

   Magma Design Automation, Inc.    Quickcap    U.S.    Registered    08/26/97
   75347413    2214221    12/29/98

20.

   Magma Design Automation, Inc.    ReShape*    U.S.    Registered    04/22/98
   75-472-162    2,453,527    5/22/01

21.

   Magma Design Automation, Inc.    Silicon Integrity    U.S.    Registered   
10/12/01    76324309    2604631    8/6/02



--------------------------------------------------------------------------------

22.

   Magma Design Automation, Inc.    Silicon Smart*    U.S.    Registered   
03/06/02    75935236    2,672,645    1/7/03

23.

   Magma Design Automation, Inc.    TALUS    U.S.    Registered    03/15/06   
78/837-611      

24.

   Magma Design Automation, Inc.    Realitycheck    U.S    Registered      
75-610,439    2,451,595    5/15/01

25.

   Magma Design Automation, Inc.    Blast Chip    U.K.    Registered    10/02/01
   2282161    2282161    10/2/01

26.

   Magma Design Automation, Inc.    Blast Speed    U.K.    Registered   
09/30/99    2210120    2210120    9/30/99

27.

   Magma Design Automation, Inc.    Magma Design Automation    U.K.   
Registered    01/18/99    2186432    2186432    1/18/99

28.

   Magma Design Automation, Inc.    MEGALAB    U.K.    Registered    12/09/94   
   2004703    9/27/1996

29.

   Magma Design Automation, Inc.    MEGALAB    U.K.    Pending    12/06/04      
  

30.

   Magma Design Automation, Inc.    MOLTEN    U.K.    Registered    05/21/99   
2198112    2198112    5/21/99

31.

   Magma Design Automation, Inc.    Mgma Design Automation    Taiwan   
Registered    01/18/99    88001882    935551    3/15/01

32.

   Magma Design Automation, Inc.    Silicon Integrity    Taiwan    Registered   
12/29/99    880065841    158016    2/1/02

33.

   Magma Design Automation, Inc.    Blast Fusion    Taiwan    Registered   
10/01/99    88048455    154988    12/16/01

34.

   Magma Design Automation, Inc.    Blast Speed    Taiwan    Registered   
10/01/99    88048456    143698    6/1/01



--------------------------------------------------------------------------------

35.

   Magma Design Automation, Inc.    Blast Speed    Taiwan    Registered   
10/01/99    88048457    924870    1/16/01

36.

   Magma Design Automation, Inc.    Magma Design Automation    Taiwan   
Registered    01/16/99    88001881    131354    10/16/00

37.

   Magma Design Automation, Inc.    MEGALAB    Taiwan    Registered    12/08/94
      696214    11/15/1995

38.

   Magma Design Automation, Inc.    MOLTEN    Taiwan    Registered    05/24/99
   88024747    131956    11/1/00

39.

   Magma Design Automation, Inc.    YIELD MANAGEMENT    Taiwan    Registered   
12/08/94       702653    1/1/1996

40.

   Magma Design Automation, Inc.    YIELD MANAGEMENT    Spain    Registered   
06/24/05       2,659,111    12/26/2005

41.

   Magma Design Automation, Inc.    MEGALAB    Singapore    Registered   
07/13/94       T94/10357A    11/27/2000

42.

   Magma Design Automation, Inc.    MEGALAB    Malaysia    Pending    12/07/94
        

43.

   Magma Design Automation, Inc.    Blast Fusion    Korea    Registered   
10/16/99    99-38901    479738    10/26/00

44.

   Magma Design Automation, Inc.    Magma and Design    Korea    Registered   
12/24/99    1999-3798    3060    5/22/01

45.

   Magma Design Automation, Inc.    Magma Design Automation    Korea   
Registered    12/24/99    1999-3797    3059    5/22/01

46.

   Magma Design Automation, Inc.    Silicon Integrity    Korea    Registered   
12/30/99    199-20909    65959    1/22/01



--------------------------------------------------------------------------------

47.

   Magma Design Automation, Inc.    Blast Fusion    Japan    Registered   
10/07/99    1999-90466    4418768    9/22/00

48.

   Magma Design Automation, Inc.    Blast Speed    Japan    Registered   
10/01/99    1999-88467    4437862    12/8/00

49.

   Magma Design Automation, Inc.    Fixed Timing    Japan    Registered   
12/03/99    1999-110308    4433586    11/17/00

50.

   Magma Design Automation, Inc.    Magma Design Automation    Japan   
Registered    01/18/99    H11-006214    4509500    9/28/01

51.

   Magma Design Automation, Inc.    MEGALAB    Japan    Registered    12/06/94
      3313682    5/23/1997

52.

   Magma Design Automation, Inc.    MOLTEN    Japan    Registered    06/07/99   
H11-049379    4549037    3/8/02

53.

   Magma Design Automation, Inc.    PD Builder    Japan    Registered   
09/30/03    2003-85,080    4,798,647    8/27/04

54.

   Magma Design Automation, Inc.    Silicon Integrity    Japan    Registered   
01/11/00    2000-6560    4450670    2/2/01

55.

   Magma Design Automation, Inc.    SuperCell    Japan    Registered    12/03/99
   1999-110307    4545334    2/22/02

56.

   Magma Design Automation, Inc.    YIELD MANAGEMENT    Japan    Registered   
12/06/94       4124815    3/13/1998

57.

   Magma Design Automation, Inc.    MEGALAB    Israel    Registered    12/07/94
      95948    6/2/1996

58.

   Magma Design Automation, Inc.    YIELD MANAGEMENT    Israel    Registered   
12/08/94       95954    11/5/1996



--------------------------------------------------------------------------------

59.

   Magma Design Automation, Inc.    YIELD MANAGEMENT    Israel    Registered   
12/08/94       95955    11/5/1996

60.

   Magma Design Automation, Inc.    MEGALAB    Ireland    Registered    07/13/94
      163279    7/13/1994

61.

   Magma Design Automation, Inc.    YIELD MANAGEMENT    Ireland    Registered   
06/10/94       165634    6/10/1004

62.

   Magma Design Automation, Inc.    MEGALAB    International    Registered   
12/06/04       849026    12/6/2004

63.

   Magma Design Automation, Inc.    MEGALAB    Germany    Registered    12/06/04
      849026    12/6/2004

64.

   Magma Design Automation, Inc.    MEGALAB    Germany    Registered    12/09/94
      39405909    3/21/1996

65.

   Magma Design Automation, Inc.    Blast Gates    EU    Registered    04/03/01
   76/235,175       3/24/03

66.

   Magma Design Automation, Inc.    Blast Noise    EU    Registered    04/03/01
   76/235,375       4/19/02

67.

   Magma Design Automation, Inc.    Blast Speed    EU    Registered    09/30/99
   1327766    1327766    9/30/99

68.

   Magma Design Automation, Inc.    Magma Design Automation    EU    Registered
   01/18/99       1044494    1/18/99

69.

   Magma Design Automation, Inc.    MOLTEN    EU    Registered    05/26/99   
1186006    186006    8/14/00

70.

   Magma Design Automation, Inc.    Silicon Integrity    EU    Registered   
12/30/99    1443316    1443316    12/30/99



--------------------------------------------------------------------------------

71.

   Magma Design Automation, Inc.    MEGALAB w/Design    E.U.    Abandoned   
09/29/97       640292    7/5/1999

72.

   Magma Design Automation, Inc.    Blast Fusion    Canada    Registered   
10/01/99    1,030,868    TMA607,988    4/19/04

73.

   Magma Design Automation, Inc.    Mgma Design Automation    Canada   
Registered    01/18/99    1002479    TMA551,598    9/26/01

74.

   Magma Design Automation, Inc.    MOLTEN    Canada    Registered    05/27/99
   1016960    TMA587705    8/21/03

 

* Cancelled or not registered to Magma Design Automation, Inc.

Trade Names

Magma

Common Law Trademarks

 

    

Trademark

  

Country

1.

   Arch Evaluator    U.S.

2.

   Automated Chip Creation    U.S.

3.

   Blast Create    U.S.

4.

   Blast DFT    U.S.



--------------------------------------------------------------------------------

5.

   Blast FPGA    U.S.

6.

   Blast Prototype    U.S.

7.

   Blast Rail    U.S.

8.

   Blast SA    U.S.

9.

   Blast View    U.S.

10.

   Blast Yield    U.S.

11.

   Fastest Path from RTL to Silicon    U.S.

12.

   MagmaCast    U.S.

13.

   PALACE    U.S.

14.

   Physical Netlist    U.S.

15.

   Physically Aware DFT    U.S.

16.

   Quickind    U.S.

17.

   QuickRules    U.S.

18.

   Quartz    U.S.

19.

   Relative Placement Constraint    U.S.



--------------------------------------------------------------------------------

20.

   Sign-off in the Loop    U.S.

21.

   SiliconSmart CR    U.S.

22.

   SiliconSmart Sl    U.S.

23.

   SiliconSmart I/O    U.S.

24.

   SiliconSmart MR    U.S.

25.

   SuperSite    U.S.

26.

   Volcano    U.S.

Trademarks Not Currently In Use

See starred entries above.

Trademark Licenses

None.

Registered Copyrights

None.



--------------------------------------------------------------------------------

SCHEDULE 4.15

Deposit Accounts and Securities Accounts

 

    

Country

  

Account Holder

Name

[Country or other

notes]

  

Bank Name

  

Account

Number

  

Mailing Address

1.    Canada    Magma Design Automation Corp. (Canada)    Royal Bank of Canada
   1014430   

1233 The Queensway,

Etobicoke Ontario Canada M8Z 1S1

2.    Cayman Islands    Magma Design Automation Cayman Ltd.    Wells Fargo Bank,
N.A.    412-1114813   

121 Park Center Plaza,

3rd Foor,

San Jose, CA 95113

3.    China    Beijing Magma Design Automation, Co., Ltd.    Bank of China,
Beijing Branch, Haidian Sub-branch    807908118708092001   

Floor 1, Ideal Plaza, 58 North Fourth Ring West Street Haidian Dist.,

Beijing 100080, P.R. of China

4.    China    Beijing Magma Design Automation, Co., Ltd.    Bank of China,
Beijing Branch, wanchuanhe Sub-branch    804108118708093014   

No. 68, Wanquanhe Road, Haidian District,

Beijing, 100086, P.R. of China

5.    China    Beijing Magma Design Automation Co., Ltd.    China Merchants
Bank, Shanghai Branch, Changning Sub-branch    096615-23802835001   

No. 1268, Changning Road,

Shanghai, P.R. of China

6.    Finland    Magma Design Automation Ltd. [U.K.]    Nordea Helksinki   
102330-229422    7.    France    Magma Design Automation SARL    Societe
Generale    FR76 30003 03392 00020236190 38   

91 Avenue des Champs-Elysees

75008 Paris/France

8.    Germany    Magma Design Automation GmbH    Commerzbank AG    241582600   
Weissenburger Strasse 1, 81667 Munich/Germany 9.    Germany    Magma Design
Automation Ltd. [U.K.]    Commerzbank AG    2415826+75 Overnight sub account   
Weissenburger Strasse 1, 81667 Munich Germany 10.    India    Magma Design
Automation India Private Limited    The Hong Kong and Shanghai Banking Corp.,
India    071671341001   

No. 7, M.G. Road,

Bangalore 560001, India

11.    India    Magma Design Automation India Private Limited    The Hong Kong
and Shanghai Banking Corp., India    071671341511   

No. 7, M.G. Road,

Bangalore 560001, India



--------------------------------------------------------------------------------

    

Country

  

Account Holder

Name

[Country or other

notes]

  

Bank Name

  

Account

Number

  

Mailing Address

12.    India    Magma Design Automation India Private Limited    HDFC Bank   
0772320000567   

ITPL, Whitefield,

Bangalore 560066, India

13.    India    Magma Design Automation India Private Limited    HDFC Bank   
0772430000258   

ITPL, Whitefield,

Bangalore 560066, India

14.    India    Magma Design Automation India Private Limited    HDFC Bank   
0772320000577   

ITPL, Whitefield,

Bangalore 560066, India

15.    India    Magma Design Automation India Private Limited    HDFC Bank   
0772430000265   

ITPL, Whitefield,

Bangalore 560066, India

16.    India    FEI Software PTV Ltd. [account owned by Magma Design Automation,
Inc]   

The Bank of Nova Scotia,

Mumbai Branch

   071671341001   

Mittal Tower ‘B’ Wing, Nariman Point,

Mumbai 400021, India

17.    Israel    Magma Design Automation Ltd. [Israel]    Leumi Bank of Israel
Ltd.    3253933   

Hei Beiar 76, Branch 603 Kikar Hamedina,

Tel Aviv 62198 Israel

18.    Israel    Magma Design Automation Ltd. [Israel]    Leumi Bank of Israel
Ltd.    3253911   

Hei Beiar 76, Branch 603 Kikar Hamedina,

Tel Aviv 62198 Israel

19.    Italy    Magma Design Automation Ltd. [U.K.]    Bana Intesa s.p.a   
009949113/01/08    Via Monte di Pieta 8, 20121 Milano/Italia 20.    Japan   
Magma Design Automation, K.K.    The Bank of Tokyo - Mitsubishi UFJ, Ltd.   
1030263   

2-2, Kanda Jinbocho,

Chiyoda-ku,

Tokyo 101-0051 Japan

21.    Japan    Magma Design Automation, K.K.    The Bank of Tokyo - Mitsubishi
UFJ, Ltd.    1343032   

2-2, Kanda Jinbocho,

Chiyoda-ku,

Tokyo 101-0051 Japan

22.    Japan    Magma Design Automation, K.K.    The Bank of Tokyo - Mitsubishi
UFJ, Ltd.    72567   

2-2, Kanda Jinbocho,

Chiyoda-ku,

Tokyo 101-0051 Japan

23.    Korea    ACAD (Korea) [account owned by Magma Design Automation, Inc.]   
Shinhan Bank    217-05-013656   

Company Financial Team, Yeok Sam -Dong 809, Kangnam -Gu,

Seoul,135-931 South Korea

24.    Korea    Magma Korea, Inc.    Woori Bank, Nonhyon Dong Branch   
1005-501-096234   

114 Nonhyundong Kangnamku

Seoul, Korea 135-010



--------------------------------------------------------------------------------

    

Country

  

Account Holder

Name

[Country or other

notes]

  

Bank Name

  

Account

Number

  

Mailing Address

25.    Singapore    Magma Services, Inc.    Wells Fargo Bank, N.A.    139331SGD
  

121 Park Center Plaza,

3rd Floor,

San Jose, CA 95113

26.    Singapore    Magma Services, Inc.    Wells Fargo Bank, N.A.   
412-1075931   

121 Park Center Plaza,

3rd Floor,

San Jose, CA. 95113

27.    Taiwan    Magma Design Automation Inc. Taiwan Ltd.   

Mega International Commercial Bank, Hsinchu Science Park

Hsin-an Branch

   020-09-02357-0   

1 Hsin-an Road Hsinchu Science-based Industrial Park,

Hsinchu 300, Taiwan

28.    The Netherlands    Magma Design Automation B.V.    ABN Amro Bank   
570002281    Vestdijk 18, 5600 AM Eindhoven Netherlands 29.    The Netherlands
   Magma Design Automation B.V.    ABN Amro Bank N.V.    611244799 Overnight sub
account    Vestdijk 18, 5600 AM Eindhoven Netherlands 30.    The Netherlands   
Magma Design Automation B.V.    Wells Fargo Bank, N.A.    672080USD   

121 Park Center Plaza,

3rd Floor,

San Jose, Ca. 95113

31.    The Netherlands    MDA Netherlands C.V.    Wells Fargo Bank, N.A.   
412-1203079   

121 Park Center Plaza,

3rd Floor,

San Jose, CA 95113

32.    U.S.    Magma Design Automation Inc.    Wells Fargo Bank, N.A.   
4050015742   

121 Park Center Plaza,

3rd Floor,

San Jose, CA 95113

33.    U.S.    Magma Design Automation Inc.    Wells Fargo Bank, N.A.   
4121275036   

121 Park Center Plaza,

3rd Floor,

San Jose, CA 95113

34.    U.S.    Magma Design Automation Inc.    Wells Fargo Bank, N.A.   
4050015734   

121 Park Center Plaza,

3rd Floor,

San Jose, CA. 95113

35.    U.S.    Magma Design Automation Inc.    Wells Fargo Bank, N.A.   
9600188444   

121 Park Center Plaza,

3rd Floor,

San Jose, CA 95113

36.    U.K.    Magma Design Automation Ltd. [U.K]    Lloyds Bank    2491813   

Bridge Street Newbury Branch, 5 Bridge Street, Newbury,

Berkshire RG14 5BQ

United Kingdom

 



--------------------------------------------------------------------------------

SCHEDULE 4.19

Permitted Indebtedness

 

    

Parties

  

Nature

  

Amount
($Million)

  

Date

  

Duration

  

Documentation

1

   UBS/Magma    Line of Credit    11.2    10/15/2008    Through 06/30/2010   
Files provided to Robert Davidson on 02/16/2010

2

   Wells Fargo Bank, N.A./Magma*    Line of Credit    15.0    10/01/2009   
Through 09/30/2010    Publicly filed on SEC Form 8-K

3

   Various Investors/Magma    Convertible Bonds    23.3    04/30/2007    Through
05/15/2010    Publicly filed on SEC Form 8-K

4

   Various Investors/Magma    Convertible Bonds    26.7    09/11/2009    Through
05/15/2014    Publicly filed on SEC Form 8-K

5

   Various Lessors/Magma    Capital Leases             File provided to Alex
Hechler on 01/20/2010

 

* To be paid off contemporaneously with the Wells Fargo Capital Finance closing.



--------------------------------------------------------------------------------

SCHEDULE 4.30

Locations of Inventory and Equipment

 

    

Entity

  

Location

  

Maintains at Location

1.

   Magma Design Automation, Inc.    1650 Technology Drive, San Jose, CA 95110
(Santa Clara County)    Equipment and other tangible personal property

2.

   Magma Design Automation, Inc.    11921 North MoPac Expressway, Suite 300,
Austin, TX 78759 (Travis County)    Equipment and other tangible personal
property

3.

   Magma Design Automation, Inc.    Palisades Central Tower I, 2425 N. Central
Expressway, Suite 463, Richardson, TX 75080 (Collin County)    Equipment and
other tangible personal property

4.

   Magma Design Automation, Inc.    2530 Meridian Parkway, 3rd Floor, Durham, NC
27713 (Durham County)    Equipment and other tangible personal property

5.

   Magma Design Automation, Inc.   

5460 Bayfront Plaza

Santa Clara, CA 95054 (Santa Clara)

   Equipment and other tangible personal property

6.

   Beijing Magma Design Automation Co., Ltd.    Room 701-703, Ideal Plaza, 58
North Fourth Ring West Street, ZhongGuanCun West Zone, Haidian Dist., Beijing
100080, (CHINA)    Equipment and other tangible personal property

7.

   Beijing Magma Design Automation Co., Ltd.    Rm 2008, 20F, Cloud Nine Plaza,
#1018, Chang Ning Road, Shanghai 200042 (CHINA)    Equipment and other tangible
personal property

8.

   Magma Design Automation India Private Limited    Crystal Plaza, N. B414, B415
Link Rd, Oshiwara Village Andheri (West), Mumbai 400 058 (INDIA)    Equipment
and other tangible personal property

9.

   Magma Design Automation Inc. Taiwan Limited    3F-1, No. 120, Section 2,
Gongdaowu Road, Hsin-Chu City 300 (TAIWAN)    Equipment and other tangible
personal property

10.

   Magma Design Automation, K.K.    Level 7, Yusen Shin-Yokohama Building,
3-17-2 Shin-Yokohama, Kohoku-ku Road, Yokohama 222-0033 (JAPAN)    Equipment and
other tangible personal property

11.

   Magma Design Automation, K.K.    Office Port Osaka Bldg., Room#610, 3-5-10
Nishitenma, Kita-ku, Osaka 530-0047 (JAPAN)    Equipment and other tangible
personal property

12.

   Magma Design Automation B.V.    Beta Building, High Tech Campus 9, 5656 AE
Eindhoven (THE NETHERLANDS)    Equipment and other tangible personal property

13.

   Magma Design Automation GmbH    Unterhachinger Strasse 75, 81737 Munich
(GERMANY)    Equipment and other tangible personal property

14.

   Magma Design Automation India Private Limited    102 Kherwadi Cooperative
Society, 23/24 RTO Rd, Four Bungalows Andheri (West), Mumbai 400 058 (INDIA)   
Equipment and other tangible personal property

15.

   Magma Design Automation India Private Limited    A-41, Correnthum, Tower ‘B’,
Lobe-3, Fifth Floor., Sector-62, Noida-201307, Uttar Pradesh (INDIA)   
Equipment and other tangible personal property



--------------------------------------------------------------------------------

16.

   Magma Design Automation India Private Limited    Prestige Tech Park, Jupiter
Block, 2nd Floor, Kadabeesanahalli Village, Sarjapur- Marathahalli Ring
Road,Varthur Hobli, Bangalore-560 087 (INDIA)    Equipment and other tangible
personal property

17.

   Magma Korea, Inc.    13h Floor, Room 1301, Trade Tower, World Trade Center,
159-1, Samsung-dong, Kangnam-gu, Seoul, 135-729 (SOUTH KOREA)    Equipment and
other tangible personal property

18.

   Magma Design Automation Ltd.    250 South Oak Way, Green Park, Reading, RG2
6UG (UNITED KINGDOM)    Equipment and other tangible personal property

19.

   Magma Design Automation Ltd.    8 Maskit Street, Herzelia 46140 (ISRAEL)   
Equipment and other tangible personal property

 



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Monthly (not later than the 15th day of each month   

(a) a Credit Amount Certificate, together with supporting schedules and
documentation, and

 

(b) Borrower’s consolidating and consolidated balance sheet for the prior month.

Quarterly (no later than the last day of the month 40 days following the end of
each fiscal quarter)   

(c) a report that (i) segregates trailing twelve months revenue into licenses
revenue, maintenance revenue, and services revenue, and (ii) within licenses
revenue, includes (A) sub-totals for perpetual and time-based licenses, and (B)
further sub-totals for up-front, ratable, due and payable, and cash receipts
revenue,

 

(d) a backlog report delineating scheduled vs. unscheduled backlog, and
segmented by estimated period of recognition, and

 

(e) a lost material customer report, with identified cause (if known) and
trailing twelve months revenue contribution for each lost customer.

Upon request by Agent    Such other reports, including but not limited to a
summary aging of the Borrower’s Accounts, and a summary aging, by vendor, of
Borrower’s accounts payable, and any book overdrafts, and as to the Collateral
or the financial condition of Borrower and its Subsidiaries, as Agent may
reasonably request.

 

1



--------------------------------------------------------------------------------

SCHEDULE 6.6

Nature of Business

Magma Design Automation, Inc. (“Magma”) provides electronic design automation
software products and related services. Magma software enables chip designers to
reduce the time it takes to design and produce complex integrated circuits used
in the communications, computing, consumer electronics, networking and
semiconductor industries. Magma’s flagship products comprise a digital
integrated solution for the chip development cycle, from initial design through
physical implementation.

Magma’s software products allow chip designers to meet critical time-to-market
objectives, improve chip performance and handle chip designs involving millions
of components. Magma’s flagship Blast and Talus families of products and its
Quartz family of sign-off and verification tools combine into one integrated
chip design and verification flow, from what traditionally had been separate
logic design, physical design, and analysis and sign-off processes. This
integrated flow significantly reduces design iterations, allowing customers to
accelerate the time it takes to design and produce deep submicron integrated
circuits. Its Titan platform for custom integrated chip design provides an
integrated chip-finishing solution for mixed-signal designs. Magma provides
consulting, training and services to help customers more rapidly adopt its
technology. Magma also provides post-contract support, or maintenance, for its
products.